CREDIT AGREEMENT

Dated as of July 30, 2008

by and among

ALON USA ENERGY, INC.,

as Borrower

THE FINANCIAL INSTITUTIONS

FROM TIME TO TIME PARTY HERETO

and

ISRAEL DISCOUNT BANK OF NEW YORK,

as Administrative Agent and Co-Arranger

and

BANK LEUMI USA,

as Co-Arranger

      ARTICLE I DEFINITIONS; CERTAIN TERMS

Section 1.01
Section 1.02
Section 1.03
  Definitions
Accounting and Other Terms
Time References

      ARTICLE II LETTERS OF CREDIT

Section 2.01
Section 2.02
Section 2.03
Section 2.04
Section 2.05
  Letters of Credit
Participations
Issuance of Letters of Credit; Interest; Fees
Reduction of Total Commitment.
Taxes

      ARTICLE III FEES, PAYMENTS AND OTHER COMPENSATION

Section 3.01
Section 3.02
Section 3.03
Section 3.04
  Payments; Computations and Statements
Sharing of Payments, Etc
Apportionment of Payments
Increased Costs and Reduced Return

      ARTICLE IV CONDITIONS OF EFFECTIVENESS, LETTER OF CREDIT

ISSUANCE AND LENDING
Section 4.01
Section 4.02
 
Conditions Precedent to Effectiveness
Conditions Precedent to Letters of Credit

      ARTICLE V REPRESENTATIONS AND WARRANTIES

Section 5.01
  Representations and Warranties

      ARTICLE VI COVENANTS OF COMPANIES

Section 6.01
Section 6.02
  Affirmative Covenants
Negative Covenants

      ARTICLE VII THE AGENT

Section 7.01
Section 7.02
Section 7.03
Section 7.04
Section 7.05
Section 7.06
Section 7.07
  Authorization and Action
Borrower’s Default
Reliance, Etc
IDB and Bank Leumi
Lender Credit Decision
Indemnification
Successor Agent

      ARTICLE VIII EVENTS OF DEFAULT

Section 8.01
  Events of Default

      ARTICLE IX MISCELLANEOUS

Section 9.01
Section 9.02
Section 9.03
Section 9.04
Section 9.05
Section 9.06
Section 9.07
Section 9.08
Section 9.09
Section 9.10
Section 9.11
Section 9.12
Section 9.13
Section 9.14
Section 9.15
Section 9.16
Section 9.17
Section 9.18
Section 9.19
Section 9.20
Section 9.21
  Termination; Annual Review
Notices, Etc
Amendments, Etc
No Waiver; Remedies, Etc
Expenses; Taxes; Attorneys’ Fees
Right of Set Off
Severability
Assignments and Participations
Counterparts
Headings
Governing Law
Waiver of Jury Trial, Etc
Consent by the Agent, Lenders
No Party Deemed Drafter
Reinstatement; Certain Payments
Indemnification
Environmental Indemnification
Binding Effect
Interest
Entire Agreement
Patriot Act

     
SCHEDULE A Agent A
SCHEDULE B
  ccount
Lenders and Lenders’ Revolving Credit Commitments
EXHIBIT A
EXHIBIT B
  Form of Assignment and Acceptance
Form of Letter of Credit Application

1

CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”), dated as of July 30, 2008, among ALON USA
ENERGY, INC., a Delaware corporation (the “Borrower”), the financial
institutions from time to time party hereto (each a “Lender” and collectively,
the “Lenders”), ISRAEL DISCOUNT BANK OF NEW YORK, as administrative agent and
co-arranger for the Lenders (in such capacities, the "Agent”), and BANK LEUMI
USA, as co-arranger for the Lenders (“Bank Leumi”).

WHEREAS, the Borrower has asked the Lenders to extend credit to the Borrower,
and the Lenders have agreed to extend such credit, consisting of a revolving
letter of credit facility in an aggregate principal amount not to exceed
$60,000,000 at any time outstanding, subject to the terms and conditions set
forth herein;

WHEREAS, the letters of credit under this Agreement shall be used by the
Borrower to support the purchase of crude oil by Alon USA, LP for the Big Spring
Refinery, Big Spring, Texas; and

WHEREAS, the Lenders are severally, and not jointly, willing to extend such
credit to the Borrower, subject to the terms and conditions hereinafter set
forth.

NOW, THEREFORE, the Borrower, the Agent and the Lenders hereby agree as follows:

ARTICLE I

DEFINITIONS; CERTAIN TERMS

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and plural forms of such terms:

"Account” shall have the meaning assigned to it in Article 9 of the Uniform
Commercial Code in effect in the State of New York on the date hereof.

"Accounts Receivable” means any and all rights of a Person to payment for goods
sold or services rendered, including accounts, contract rights and general
intangibles arising out of or related to any Accounts and any and all such
rights evidenced by chattel paper, instruments or documents, whether due or to
become due and whether or not earned by performance, and whether now or
hereafter acquired or arising in the future and any proceeds arising therefrom
or relating thereto.

"Action” has the meaning specified therefor in Section 9.13 hereof.

"Actual Liability Supported” means, with respect to any standby Letter of
Credit, the actual amount of the liability supported by such Letter of Credit
even if such amount is less than the actual amount available for drawing under
such Letter of Credit, to the extent that the Agent is satisfied that the actual
amount of the liability supported by such Letter of Credit is so limited.

"Affiliate” means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(i) vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors (or other Persons performing a similar function) of such
Person or (ii) direct or cause the direction of the management and policies of
such Person whether by contract or otherwise. Anything to the contrary
notwithstanding, in no event shall the Agent or any Lender be deemed to be an
Affiliate of the Borrower.

"Agent” has the meaning specified therefor in the preamble hereto.

"Agent Account” means the account of the Agent set forth in Schedule A hereto.

"Agreement” has the meaning specified therefor in the first paragraph hereof.

"Alon Assets” means Alon Assets, Inc., a Delaware corporation.

"Alon Interests” means Alon USA Interests, LLC, a Texas limited liability
company.

"Alon Israel” means Alon Israel Oil Company Ltd., a limited liability company
under the laws of the State of Israel and the parent company of the Borrower.

"Alon Krotz Springs” means Alon Refining Krotz Springs, Inc., a Delaware
corporation and a direct subsidiary of Alon Louisiana.

"Alon Logistics” means Alon Pipeline Logistics, LLC, a Delaware limited
liability company.

"Alon Louisiana” means Alon Refining Louisiana, Inc., a Delaware corporation and
a direct subsidiary of Alon Louisiana Holdings.

"Alon Louisiana Holdings” means Alon Louisiana Holdings, Inc., a Delaware
corporation and a direct, wholly-owned subsidiary of Alon Assets.

"Alon Louisiana Subsidiaries” means Alon Krotz Springs, Alon Louisiana, Alon
Louisiana Holdings, and each of their respective Subsidiaries (other than any
Person that has been at any time a party to the Existing Revolving Credit
Agreement).

"Alon LP” means Alon USA, LP, f/k/a SWBU, L.P., a Texas limited partnership and
an indirect subsidiary of Alon Operating.

"Alon Operating” means Alon USA Operating, Inc., a Delaware corporation and a
Subsidiary of the Borrower.

"Alon Refining” means Alon USA Refining, Inc., a Delaware corporation, or any
successor thereto by merger.

"Alon USA” means Alon USA, Inc., a Delaware corporation and a wholly-owned
Subsidiary of the Borrower.

"Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee and accepted by the Agent, in accordance
with Section 9.08 hereof and substantially in the form of Exhibit A hereto.

"Availability” means, at any time, the lesser of (a) difference between (i) the
Total Commitment and (ii) the sum of (A) the aggregate maximum amount available
for drawing under all Letters of Credit outstanding at such time and (B) the
aggregate Reimbursement Obligations (but excluding any interest thereon) and
(b) the difference between (i) the Borrowing Base and (ii) the sum of (A) all
“Letter of Credit Obligations” (as defined in the Existing Revolving Credit
Agreement, based on the Actual Liability Supported), (B) all “Revolving Credit
Loans” (as defined in the Existing Revolving Credit Agreement), and (C) all
Letter of Credit Obligations under this Agreement (based on the Actual Liability
Supported).

"Bank Leumi” has the meaning specified therefor in the preamble hereto.

"Bank of America Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of February 28, 2007, by and among the Bank of America
Financed Subsidiaries, as borrowers, the Borrower, as the guarantor, the
financial institutions from time to time party thereto, as lenders, and Bank of
America as the administrative agent, the lead arranger and bookmaker for the
lenders thereto.

"Bank of America Financed Subsidiaries” means all direct or indirect
Subsidiaries of Paramount Petroleum Holdings other than Alon Pipeline Logistics,
LLC, a Delaware limited liability company and its Subsidiaries.

"Big Spring Refinery” means the refinery located near Big Spring, Texas.

"Borrower” has the meaning specified therefor in the preamble hereto.

"Borrowing Base” has the meaning specified therefor in the Existing Revolving
Credit Agreement, provided that “Borrowing Base”, “Net Amount of Eligible
Accounts Receivable” and “Eligible Accounts Receivable” shall be calculated
based on the understanding that “Eligible Accounts Receivable” (and,
accordingly, “Borrowing Base” and “Net Amount of Eligible Accounts Receivable”)
shall not include Accounts Receivable of an Account Debtor and its Affiliates
(taken as a whole, but not including any Account Debtor that is a Governmental
Authority) to the extent exceeding the lesser of (i) an amount equal to 15% of
the aggregate of all Accounts Receivable at any date or (ii) $15,000,000, unless
the amount in excess of $15,000,000 shall be covered by credit insurance
provided by a nationally recognized insurance company satisfactory to the Agent
in its reasonable discretion and evidence of such insurance shall have been
delivered to the Agent together with evidence of the assignment of the
Borrower’s interest therein pursuant to such documents as the Agent may request
in favor of the Agent and such other Persons as the Agent may designate from
time to time.

"Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or authorized to close.

"Capital Guideline” means any law, rule, regulation, policy, guideline or
directive (whether or not having the force of law and whether or not the failure
to comply therewith would be unlawful) (i) regarding capital adequacy, capital
ratios, capital requirements, the calculation of the capital of a bank or its
holding company or similar matters, or (ii) affecting the amount of capital
required to be obtained or maintained by the Lenders, Affiliates of the Lenders
or any L/C Issuer or the manner in which the Lenders, Affiliates of the Lenders
or any L/C Issuer allocate capital to any of their contingent liabilities
(including letters of credit), advances, acceptances, commitments, assets or
liabilities.

"Capital Stock” means any and all shares, interests, participations, warrants,
options or other equivalents (however designated) of capital stock of a
corporation or any and all equivalent ownership interests in a Person (other
than a corporation).

"Capitalized Lease” means any lease or agreement to lease which is required
under GAAP to be capitalized on the balance sheet of the lessee.

"Capitalized Lease Obligations” means obligations for the payment of rent for
any real or personal property under leases or agreements to lease that, in
accordance with GAAP, have been or should be capitalized on the books of the
lessee and, for purposes hereof, the amount of any such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.

"Change of Control” has the meaning specified therefor in the Existing Revolving
Credit Agreement.

"Company” means all direct and indirect subsidiaries of the Borrower (including,
without limitation, Alon Interests), other than the Excluded Subsidiaries.

"Commitment Termination Date” means the Final Maturity Date. Notwithstanding
anything to the contrary herein, if after receipt of the financial statements
required to be delivered to the Lenders pursuant to Section 6.01(a)(ii) in
respect of the Fiscal Year ending December 31, 2008 Lenders (in their sole
discretion) whose Pro Rata Shares aggregate at least 50% provide written notice
to the Borrower prior to April 15, 2009 of its or their intent to terminate
their respective Revolving Credit Commitments, then “Commitment Termination
Date” means the date that is 3 Business Days following that date upon which the
Borrower receives such notice.

"Consolidated Subsidiaries” of a Person at any time shall mean those
Subsidiaries of such Person whose accounts are or should in accordance with GAAP
be consolidated with those of such Person.

"Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

"Dollar”, “Dollars” and the symbol “$” means lawful money of the United States
of America.

"Effective Date” means the date on which all the conditions set forth in
Section 4.01 hereof are satisfied or waived.

"Eligible Assignee” means (i) any Lender or Affiliate of a Lender and (ii) with
the consent of the Agent and the Borrower, such consents not to be unreasonably
withheld or delayed, any other Person, provided, that the consent of the
Borrower shall not be required after the occurrence and during the continuance
of a Default or an Event of Default.

"Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of the Companies or any of their ERISA Affiliates.

"Environmental Actions” refers to any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other written communication from any
governmental agency, department, bureau, office or other authority, or any third
party involving violations of Environmental Laws or Releases of Hazardous
Materials (i) from any assets, properties or businesses of the Borrower or any
of its Subsidiaries or any predecessor in interest; or (ii) from or onto any
adjoining properties or businesses; or (iii) from or onto any facilities which
received Hazardous Materials generated by the Borrower or any of its
Subsidiaries or any predecessor in interest.

"Environmental Costs” means any monetary obligations, losses, liabilities
(including strict liability), damages, punitive damages, consequential damages,
treble damages, costs and expenses (including all reasonable out-of-pocket fees,
disbursements and expenses of counsel, out-of-pocket expert and consulting fees
and out-of-pocket costs for environmental site assessments, remedial
investigation and feasibility studies), fines, penalties, sanctions and interest
incurred as a result of any Environmental Action filed by any Governmental
Authority or any third party which relate to any violations of Environmental
Laws, Remedial Actions, Releases or threatened Releases of Hazardous Materials
from or onto any property presently or formerly owned or operated by any Company
or any Subsidiary, or a predecessor in interest to the extent relating to any
Refinery, Terminal or Pipeline or any Hazardous Materials generated and disposed
of offsite by any Company, or any Subsidiary of any Company or a predecessor in
interest to the extent relating to any Refinery, Terminal or Pipeline.

"Environmental Law” means the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws
may be amended or supplemented from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment.

"ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and, unless the context otherwise requires, the rules and
regulations promulgated thereunder from time to time.

"ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

"Event of Default” means any of the events set forth in Section 8.01 hereof.

"Excluded Subsidiaries” means (a) the Alon Louisiana Subsidiaries and
(b) Paramount Petroleum Holdings and its Subsidiaries.

"Existing Intercreditor Agreement” means the Lien Subordination and
Intercreditor Agreement, dated as June 22, 2006, between the “Agent” and the
“Term Loan Agent” (as each term is defined in the Existing Revolving Credit
Agreement) (as the same may be further amended or otherwise modified from time
to time).

"Existing Loan Document” has the meaning specified in the Existing Revolving
Credit Agreement.

"Existing Revolving Credit Agreement” means the Amended Revolving Credit
Agreement, dated as of June 22, 2006, by and among Alon LP and all other
borrowers thereunder, as borrowers, and all direct and indirect subsidiaries of
the Borrower other than the Excluded Subsidiaries (as defined in the Existing
Revolving Credit Agreement), as guarantors, the financial institutions from time
to time party thereto, as lenders, Israel Discount Bank of New York, as
administrative agent, co-arranger and collateral agent for the lenders thereto,
and Bank Leumi USA, as co-arranger for the lenders thereto.

"Existing Term Loan Agreement” means the Amended and Restated Credit Agreement,
dated as of June 22, 2006, among the Borrower, as borrower, the lenders party
thereto, and Credit Suisse First Boston, as administrative agent.

"Existing Term Loan Documents” means the “Loan Documents” (as defined in the
Existing Term Loan Agreement).

"Facility Fee” has the meaning specified therefor in Section 2.03(c)(iv).

"Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period of the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by it.

"Final Maturity Date” means the earlier to occur of (i) the Termination Date or
(ii) the date this Agreement is terminated pursuant to Section 9.01(a) or
Section 9.01(b) hereof.

"Financial Statements” means (i) the audited consolidated balance sheets,
consolidated statements of income and consolidated statements of stockholders’
equity and consolidated statements of cash flow of the Borrower and its
Consolidated Subsidiaries as of December 31, 2007, audited by KPMG, LLP, and
(ii) the unaudited consolidated balance sheets, consolidated statements of
income and consolidated statements of cash flow of the Borrower and its
Consolidated Subsidiaries as of the Fiscal Quarter ending March 31, 2008,
reviewed by KPMG, LLP.

"Fiscal Month” means a fiscal month of the Borrower and its Consolidated
Subsidiaries ending on the last day of a calendar month.

"Fiscal Quarter” means a fiscal quarter of the Borrower and its Consolidated
Subsidiaries ending on March 31, June 30, September 30 or December 31.

"Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 of each year.

"Fixed Assets” means any Refinery, any other refinery, any Terminal, any
Pipeline and any other real property, fixture or equipment of any Company
wherever located and whether now or hereafter existing or arising and whether
now owned or hereafter acquired.

"GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.

"Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any department, commission, board, bureau,
instrumentality, agency, court or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

"Hazardous Materials” shall include (i) any element, compound, or chemical that
is defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substances, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste that contains hazardous
constituents under Environmental Laws; (ii) petroleum and its refined products;
(iii) polychlorinated biphenyls; (iv) any substance exhibiting a hazardous waste
characteristic including but not limited to corrosivity, ignitability, toxicity
or reactivity as well as any radioactive or explosive materials; and (v) any
asbestos-containing materials and manufactured products containing Hazardous
Materials.

"Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor, exchange transaction, forward agreement, or
other forward or other exchange or protection agreement or arrangement designed
to protect against fluctuations in interest rates or currency, commodity
(including, without limitation, Hydrocarbons or Hydrocarbon Products, and
whether or not the subject commodities are to be delivered) or equity values
(including, without limitation, any option with respect to any of the foregoing
and any combination of the foregoing agreements or arrangements), and any
confirmation executed in connection with any such agreement or arrangement, all
as amended or otherwise modified from time to time.

"Hydrocarbon Products” means all liquid, semi-liquid and gaseous Hydrocarbon
products of a Company derived from Hydrocarbons and/or other feedstocks and
blendstocks processed at any Refinery, including, without limitation, crude oil,
gasoline, diesel fuel, jet fuel, bitumen, asphalt, propane, propylene, butane,
benzene, aromatic solvents, carbon black oil and sulfur.

"Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, and any other liquid or gaseous hydrocarbons and all
products refined or separated therefrom.

"IDB” means Israel Discount Bank of New York.

"Indebtedness” means as to any Person, without duplication, (i) indebtedness for
borrowed money; (ii) indebtedness for the deferred purchase price of property or
services (other than current trade payables incurred in the ordinary course of
business and payable in accordance with customary practices); (iii) indebtedness
evidenced by bonds, debentures, notes or other similar instruments (other than
performance, surety and appeal or other similar bonds arising in the ordinary
course of business); (iv) obligations and liabilities secured by a Lien upon
property owned by such Person, whether or not owing by such Person and even
though such Person has not assumed or become liable for the payment thereof;
(v) obligations and liabilities directly or indirectly guaranteed by such
Person; (vi) obligations or liabilities created or arising under any conditional
sales contract or other title retention agreement with respect to property used
and/or acquired by such Person, whether or not the rights and remedies of the
lessor, seller and/or lender thereunder are limited to repossession of such
property; (vii) Capitalized Lease Obligations; (viii) all liabilities in respect
of letters of credit, acceptances and similar obligations created for the
account of such Person; (ix) net liabilities of such Person under (A) Hedging
Agreements and (B) foreign currency exchange agreements, each calculated on a
basis reasonably satisfactory to the Agent and in accordance with accepted
practice; and (x) all other items which, in accordance with GAAP, would be
included as liabilities on the liability side of the balance sheet of such
Person.

"Indemnitees” has the meaning specified therefor in Section 9.16 hereof.

"Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

"Inventory” means all Hydrocarbons, Hydrocarbon Products, other goods and other
merchandise of a Person including, but not limited to, all raw materials, work
in process, finished goods, materials and supplies of every nature used or
usable in connection with the manufacture, shipping, storing, advertising or
sale of such goods and merchandise, whether now owned or hereafter acquired and
all such property the sale or other disposition of which may give rise to
Accounts Receivable.

"L/C Issuer” means each of IDB and Bank Leumi, each in their respective
capacities as an issuer of Letters of Credit pursuant to Sections 2.01 and
2.03(a).

"Lender” and “Lenders” have the meanings specified therefor in the preamble
hereto.

"Letter of Credit” has the meaning specified therefor in Section 2.01(a).

"Letter of Credit Administration Fee” has the meaning specified therefor in
Section 2.03(c)(ii).

"Letter of Credit Application” has the meaning specified therefor in
Section 2.01(a).

"Letter of Credit Collateral Account” has the meaning specified therefor in
Section 2.01(b).

"Letter of Credit Fees” means, collectively, (i) the Letter of Credit
Administration Fees, (ii) the Letter of Credit Issuance Fees and the Letter of
Credit Issuance Amendment Fees, (iii) the Unused Line Fee, (iv) the Facility
Fee, and (v) the charges of the L/C Issuers payable by the Borrower in
accordance with Section 2.03(c)(v).

"Letter of Credit Issuance Amendment Fee” has the meaning specified therefor in
Section 2.03(c)(iii).

"Letter of Credit Issuance Fee” has the meaning specified therefor in Section
2.03(c)(iii).

"Letter of Credit Obligations” means, at any time and without duplication, the
sum of (i) the Reimbursement Obligations at such time, plus (ii) the aggregate
maximum amount available for drawing under the Letters of Credit outstanding at
such time, plus (iii) all amounts for which the L/C Issuer may be liable
pursuant to any Letter of Credit in connection with any steamship guaranty,
airway release, indemnity or delivery order issued by the L/C Issuer at the
request of or for the benefit of the Borrower, in each case as calculated by the
L/C Issuer.

"Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

"Loan Account” means one or more ledger accounts for the Borrower maintained at
the Payment Office of the Agent in the name of the Borrower under which the
Borrower will be charged with all Reimbursement Obligations and all other
Obligations incurred by the Borrower or such other account as the Agent shall
designate from time to time.

"Loan Documents” means this Agreement, the Revolving Credit Notes, the Letter of
Credit Applications, and all other instruments, agreements and other documents
executed and delivered pursuant hereto or thereto.

"Material Adverse Effect” means a material adverse effect upon (i) the business,
condition (financial or otherwise), operations, properties or prospects of the
Borrower or the Companies taken as a whole, (ii) the ability of the Borrower to
perform any of its material obligations hereunder or under any other Loan
Document to which it is a party, or (iii) the rights, powers and remedies of the
Agent and the Lenders under this Agreement or any other Loan Document or the
legality, validity or enforceability of this Agreement or any other Loan
Document.

"Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

"Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA for which any Company or any of their ERISA
Affiliates has contributed to, or has been obligated to contribute to, at any
time during the six (6) years preceding the date hereof.

"Obligations” means (i) the obligations of the Borrower to pay, as and when due
and payable (by scheduled maturity or otherwise), all amounts from time to time
owing by them in respect of any Loan Document to which the Borrower is a party,
whether for principal, interest (including, without limitation, all interest
that accrues after the commencement of any case, proceeding or other action
relating to bankruptcy, insolvency or reorganization of the Borrower, whether or
not a claim for post-filing interest is allowed in such proceeding), Letter of
Credit Obligations, fees, commissions, expense reimbursements, indemnifications
or otherwise, and (ii) the obligations of the Borrower to perform or observe all
of its other obligations from time to time existing under any Loan Document to
which the Borrower is a party.

"Other Taxes” has the meaning specified therefor in Section 2.05(a).

"Paramount Petroleum Holdings” means Alon Paramount Holdings, Inc., a Delaware
corporation and a wholly-owned Subsidiary of Alon Assets.

"Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

"Payment Office” means the Agent’s offices located at 511 Fifth Avenue, New
York, New York, 10017, or such other offices as may be designated in writing
from time to time by the Agent to the Borrower and, when used in connection with
any payments made to the Agent, shall mean the Agent Account.

"Permitted Lien” means:

(a) Liens for taxes, assessments or governmental charges or levies to the extent
that the payment thereof shall not be required by Section 6.01(b);

(b) Liens created by operation of law (other than Liens created under
Environmental Laws), such as materialmen’s liens, mechanics’ liens and other
similar Liens, arising in the ordinary course of business and securing claims
the payment of which shall not be required by Section 6.01(b);

(c) deposits, pledges or Liens (other than Liens arising under ERISA or the
Internal Revenue Code) securing (A) obligations incurred in respect of workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits, (B) the performance of bids, tenders, leases, contracts (other than
for the payment of money) and statutory obligations, or (C) obligations on
surety or appeal bonds, but only to the extent such deposits, pledges or Liens
are incurred or otherwise arise in the ordinary course of business and secure
obligations which are not past due;

(d) easements, rights-of-way, zoning and similar restrictions and other similar
charges and encumbrances on the use of real property and minor irregularities in
the title thereto which do not (A) secure obligations for the payment of money
or (B) materially impair the value of such property or materially impair the use
thereof by any of the Companies or any of their Subsidiaries in the normal
conduct of such Person’s business; and

(e) Liens created under the Existing Term Loan Documents; provided, that such
Liens shall secure only those obligations which they secure on the date hereof
and modifications, extensions, renewals and replacements thereof permitted under
the Existing Intercreditor Agreement and the Existing Revolving Credit Agreement
(as in effect on the date hereof).

"Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or Governmental Authority.

"Pipelines” has the meaning specified in the Existing Revolving Credit
Agreement.

"Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect plus 5% or, if no other rate of interest is in
effect, the Prime Rate plus 5%.

"Prime Rate” means the rate of interest publicly announced by IDB in New York,
New York from time to time as its prime rate. The prime rate is determined from
time to time by IDB as a means of pricing some loans to its borrowers and
neither is tied to any external rate of interest or index, nor necessarily
reflects the lowest rate of interest actually charged by IDB to any particular
class or category of customers. Each change in the Prime Rate shall be effective
on the first day of the month following the date such change is announced.

"Pro Rata Share” means:

(a) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Agent and right to receive payments of fees with respect
thereto, the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment, by (ii) the Total Commitment, provided that, if the Total Commitment
has been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender’s interest in the Letter of Credit Obligations and the
denominator shall be the aggregate unpaid principal amount of all Letter of
Credit Obligations; and

(b) with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 7.06), the percentage obtained
by dividing (i) such Lender’s Revolving Credit Commitment by (ii) the Total
Commitment, provided that, if such Lender’s Revolving Credit Commitment shall
have been reduced to zero, such Lender’s Revolving Credit Commitment shall be
deemed to be the aggregate unpaid principal amount of such Lender’s interest in
the Letter of Credit Obligations, and if the Total Commitment shall have been
reduced to zero, the Total Commitment shall be deemed to be the aggregate unpaid
principal amount of all Letter of Credit Obligations.

"Refinery” means a refinery owned by a Company (including, without limitation,
any Significant Refinery), such Company’s interest in the real property on which
such refinery is situated, use or license rights covering tracts of land
adjoining any railroad lines, spurs or sidings within the boundary of such
refinery site, all easements, rights of way and privileges granted to such
Company within or adjoining the refinery site, all improvements, all machinery
and equipment thereon, and the interest of such Company as lessee in all leases
of personal property used or held for use by such Company in connection with
such refinery.

"Reimbursement Obligations” means the obligations of the Borrower to reimburse
the applicable L/C Issuer and the Lenders for amounts payable by the applicable
L/C Issuer or the Lenders under a Letter of Credit in respect of any drawing
made under any Letter of Credit, together with interest thereon as provided in
Section 2.03(b).

"Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping, or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers, and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including ambient air, soil,
surface or ground water.

"Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) any other actions
authorized by 42 U.S.C. 9601.

"Reportable Event” means an event described in Section 4043 of ERISA (other than
an event described in Section 4043(c)(7) of ERISA.

"Required Lenders” means, at any time, Lenders whose Pro Rata Shares aggregate
at least 51%.

"Responsible Officer” means a person that is any of the chairman of the board of
directors, chief executive officer, or chief financial officer of any Person.

"Revolving Credit Commitment” means, with respect to each Lender, the revolving
credit commitment of such Lender as set forth in Schedule B hereto, as the same
may be adjusted from time to time pursuant to the terms of this Agreement.

"Revolving Credit Notes” means each promissory note of the Borrower, in form and
substance reasonably satisfactory to the Agent, made payable to the order of a
Lender and evidencing the Indebtedness and other Obligations resulting from any
drawing on a Letter of Credit and delivered to the Agent, as such promissory
note may be modified or extended from time to time, and any promissory note or
notes issued in exchange or replacement therefor.

"SEC” means the United States Securities and Exchange Commission and any
successor thereto.

"Securities Act” means the Securities Act of 1933, as in effect from time to
time.

"Significant Refinery” means Big Spring Refinery.

"Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of its liabilities (including, without limitation, liabilities on
all claims, whether or not reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured) of such Person, (b) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its existing debts as they become absolute
and matured, (c) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.

"Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

"Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, association or
other entity (i) the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP or (ii) of which more than 50%
of (A) the outstanding Capital Stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors of such
corporation, (B) the interest in the capital or profits of such partnership or
limited liability company or (C) the beneficial interest in such trust or estate
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person.

"Taxes” has the meaning specified therefor in Section 2.05.

"Terminals” has the meaning specified in the Existing Revolving Credit
Agreement.

"Termination Date” means January 1, 2010.

"Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes the Borrower or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (iii) the filing of a notice of intent to terminate an Employee Plan under
Section 4041 of ERISA, (iv) the institution of proceedings by the Pension
Benefit Guaranty Corporation to terminate an Employee Plan, or (v) any other
event or condition that would constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Employee
Plan.

"Total Commitment” means the sum of the amounts of the Lenders’ Revolving Credit
Commitments.

"Unused Line Fee” has the meaning specified therefor in Section 2.03(c)(i)
hereof.

Section 1.02 Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the Financial
Statements. All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code in effect in the State of New York on
the date hereof and which are not otherwise defined herein shall have the same
meanings herein as set forth therein. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to “determination” by the Agent include good faith
estimates by the Agent (in the case of quantitative determinations) and good
faith beliefs by the Agent (in the case of qualitative determinations).

Section 1.03 Time References. Unless otherwise indicated herein, all references
to time of day refer to Eastern standard time or Eastern daylight saving time,
as in effect in New York City on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”, provided, however, that with respect to a computation of fees or
interest payable to the Agent, the Lenders or the L/C Issuer, such period shall
in any event consist of at least one full day.

ARTICLE II

LETTERS OF CREDIT

Section 2.01 Letters of Credit.

(a) Commitment to Issue. The Borrower has requested each L/C Issuer to establish
and open, from time to time commencing on the Effective Date to the 21st day
prior to the Commitment Termination Date, standby letters of credit, which shall
not have expiration dates that exceed 92 days from the date of issuance (the
“Letters of Credit”), and each L/C Issuer has agreed to do so, subject to the
terms hereof and each Letter of Credit Application (as hereinafter defined). The
Borrower will be the account party for each application for a Letter of Credit,
which shall be substantially in the form of Exhibit B hereto or on a computer
transmission system approved by the applicable L/C Issuer or such other written
form or written transmission system as may from time to time be approved by the
applicable L/C Issuer, and shall be duly completed in a manner reasonably
acceptable to the applicable L/C Issuer, together with such other certificates,
agreements, documents and other papers and information as the applicable L/C
Issuer may reasonably request (the “Letter of Credit Application”). In the event
of any conflict between the terms of the Letter of Credit Application and this
Agreement, unless otherwise expressly provided herein, the terms of this
Agreement shall control.

(b) Limitations. The sum of (i) the aggregate maximum amount available for
drawing under all Letters of Credit outstanding at such time and (ii) the
aggregate Reimbursement Obligations (but excluding any interest thereon) shall
not exceed the Total Commitment, nor shall the aggregate Letter of Credit
Obligations (based on the Actual Liability Supported) exceed the difference
between (i) the then current Borrowing Base and (ii) the sum of (A) the
aggregate “Letter of Credit Obligations” (as defined in the Existing Revolving
Credit Agreement, based on the Actual Liability Supported), and (B) the
aggregate principal amount of the outstanding “Revolving Credit Loans” (as
defined in the Existing Revolving Credit Agreement). Expiration dates of any
Letters of Credit shall not be extended for more than 92 days from the then
current expiration date. Each Letter of Credit shall be issued only for the
purpose of supporting the purchase of crude oil by Alon LP for the Big Spring
Refinery. In addition, the terms and conditions of all Letters of Credit, all
changes or modifications thereto and all documents in connection therewith shall
in all respects be subject to the prior approval of the Agent and the applicable
L/C Issuer in the reasonable exercise of their sole and absolute discretion;
provided, however, that the expiry date of all Letters of Credit shall be no
later than fifteen days prior to the Final Maturity Date unless the Agent
receives evidence satisfactory to it that, no less than fifteen days prior to
the Final Maturity Date, either (A) such Letters of Credit shall be cash
collateralized in an amount equal to 110% of the face amount of such Letters of
Credit by deposit of cash in such amount in the Letter of Credit Collateral
Account or (B) the Borrower shall provide the Agent with an indemnification, in
form and substance satisfactory to the Agent, from a commercial bank or other
financial institution acceptable to the Agents for any Letter of Credit
Obligations with respect to such Letters of Credit.

(c) Reimbursement; Obligations Absolute. The Borrower shall reimburse the
applicable L/C Issuer through the Agent for any drawing under a Letter of Credit
not later than 11:00 a.m. (New York City time) on the Business Day immediately
following the date the Borrower receives notice of such drawing in immediately
available funds. The obligations of the Borrower to each L/C Issuer with respect
to any drawing under a Letter of Credit shall be absolute, irrevocable and
unconditional, without any qualification or exception whatsoever and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in such Letter of
Credit or any transferee of such Letter of Credit (or any Person for whom any
such transferee may be acting), the Agent, any L/C Issuer, any Lender, or any
other Person, whether in connection with this Agreement, such Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including
any underlying transactions between the Borrower or other party and the
beneficiary named in such Letter of Credit);

(iii) any draft, certificate or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(v) any failure by an L/C Issuer or the Agent to provide any notices required
pursuant to this Agreement relating to such Letter of Credit;

(vi) any payment by an L/C Issuer under any Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vii) the occurrence of any Default or Event of Default; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it by an L/C Issuer and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify such L/C Issuer. The Borrower
shall be conclusively deemed to have waived any such claim against such L/C
Issuer and its correspondents unless such notice is given as aforesaid. Nothing
herein shall limit any rights or remedies the Borrower may have to commence and
prosecute a separate and independent action, suit or proceeding against an L/C
Issuer for gross negligence or willful misconduct in connection with any drawing
under a Letter of Credit as determined by a final judgment of a court of
competent jurisdiction except that any damages for which such L/C Issuer may be
liable shall be limited to direct and not consequential damages.

(d) Loan Account. The Agent shall have the right, without notice to the
Borrower, to charge the Loan Account with the amount of any and all
indebtedness, liabilities and obligations of any kind due and payable under this
Agreement (including Reimbursement Obligations, indemnification for breakage
costs, capital adequacy and reserve requirement charges due and payable under
this Agreement) incurred by an L/C Issuer with respect to a Letter of Credit to
the extent not paid by the Borrower when due. Any amount charged to the Loan
Account shall constitute “Obligations” under this Agreement and shall be deemed
an advance made by the Lenders to the Borrower, funded by the Agent on behalf of
the Lenders. Any charges, fees, commissions, costs and expenses charged by an
L/C Issuer in connection with or arising out of Letters of Credit or
transactions relating thereto pursuant to the application and agreement for
letter of credit or other related agreements or documents executed by the
Borrower in connection with any such Letter of Credit will be charged by the
Agent to the Loan Account in full and, when charged, shall be conclusive and
binding on the Borrower absent manifest error. Each of the Lenders and the
Borrower agrees that the Agent shall have the right to make such charges
regardless of whether any Event of Default or Default shall have occurred and be
continuing or whether any of the conditions precedent in Section 4.02 have been
satisfied.

(e) Evidence of Debt. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of the Borrower to
such Lender under this Agreement, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The Agent
shall maintain accounts in which it shall record (i) the amount of each drawing
in respect of a Letter of Credit made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder for the account of the Lenders and each Lender’s share
thereof. The entries made in the accounts maintained pursuant to this paragraph
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay its Obligations in accordance with the terms
of this Agreement. Any Lender may request that such Obligations be evidenced by
a Revolving Credit Note. In such event, the Borrower shall execute and deliver
to such Lender a Revolving Credit Note payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Obligations evidenced by such Revolving Credit Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.08)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

(f) Indemnification. The Borrower unconditionally indemnifies the Agent, each
L/C Issuer and each Lender and agrees to hold the Agent, each L/C Issuer and
each Lender harmless from any and all loss, claim or liability incurred by the
Agent, any L/C Issuer or any Lender arising from any transactions or occurrences
relating to Letters of Credit, any drafts or acceptances thereunder, and all
Obligations in respect thereof, including any such loss or claim due to any
action taken by an L/C Issuer, other than for any such loss, claim or liability
arising out of the gross negligence or willful misconduct of the Agent, such L/C
Issuer or such Lender as determined by a final judgment of a court of competent
jurisdiction.

(g) Responsibility for Underlying Goods. None of the Agent, the Lenders or the
L/C Issuers shall be responsible for the existence, character, quality,
quantity, condition, value or delivery of the fuel, fuel by-products or other
goods purporting to be represented by any documents; any difference or variation
in the character, quality, quantity, condition, value or delivery of such goods
from that expressed in the documents; the validity, sufficiency or genuineness
of any documents or of any endorsements thereof even if such documents should in
fact prove to be in any or all respects invalid, insufficient, fraudulent or
forged; the time, place, manner or order in which shipment is made; partial or
incomplete shipments, or failure or omission to ship any or all of such goods
referred to in the Letters of Credit or other documents; any deviation from
instructions, delay, default, or fraud by the shipper and/or anyone else in
connection with such goods or the shipping thereof; or any breach of contract
between the shipper or vendors and the Borrower. Furthermore, without limiting
any of the foregoing, none of the Agent, the L/C Issuers and the Lenders shall
be responsible for any act or omission with respect to or in connection with any
goods covered by any Letter of Credit.

(h) Certain Actions. The Borrower agrees that any action taken by the Agent, any
L/C Issuer or any Lender, if taken in good faith, under or in connection with a
Letter of Credit, the drafts or acceptances, the guarantees or any or all of the
goods referred to in a Letter of Credit or other related document, shall be
binding on the Borrower and shall not cause any of the Agent, the L/C Issuers or
the Lenders to have any liability to the Borrower. In furtherance of the
foregoing, each L/C Issuer shall have the full right and authority to clear and
resolve any questions of non-compliance of documents; to give any instructions
as to acceptance or rejection of any documents or goods; to execute any and all
steamship or airways guaranties (and applications therefor), indemnities or
delivery orders; to grant any extensions of the maturity of, time of payment
for, or time of presentation of, any drafts, acceptances or documents; and to
agree to any amendments, renewals, extensions, modifications, changes or
cancellations of any of the terms or conditions of any of the applications,
Letters of Credit, drafts or acceptances, all in such L/C Issuer’s sole name,
without any notice to or any consent from the Borrower or any Lender. Each L/C
Issuer shall use reasonable efforts to consult with the Borrower before taking
any action pursuant to this Section.

(i) Restrictions on Certain Borrower Actions. Without the applicable L/C
Issuer’s express consent, the Borrower agrees: (i) not to execute any and all
applications for steamship or airway guaranties, indemnities or delivery orders;
to grant any extensions of the maturity of, time of payment for, or time of
presentation of, any drafts, acceptances or documents; or to agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letters of Credit, drafts
or Letter of Credit Applications; and (ii) after the occurrence and during the
continuance of an Event of Default, not to (A) clear and resolve any questions
of non-compliance of documents, or (B) give any instructions as to acceptances
or rejection of any documents or goods, without the Agent’s and the applicable
L/C Issuer’s prior written consent.

(j) Import Issues. The Borrower agrees that (i) any necessary and material
import, export or other license or certificate for the import or handling of
Inventory will have been promptly procured; and (ii) all foreign and domestic
material governmental laws and regulations in regard to the shipment and
importation of Inventory or the financing thereof will have been promptly and
fully complied with, in each case, where the failure to obtain such certificate
or license or the failure to comply with such laws and regulations would have a
Material Adverse Effect; and any certificates in that regard that the Agent or
any L/C Issuer may at any time reasonably request will be promptly furnished. In
this connection, the Borrower warrants and represents that all shipments made
under any Letters of Credit are in accordance with all material laws and
regulations of the countries in which the shipments originate and terminate, and
are not prohibited by any such laws and regulations. As between the Borrower, on
the one hand, and the Agent, the Lenders and the L/C Issuers, on the other hand,
the Borrower assumes all risk, liability and responsibility for, and agrees to
pay and discharge, all present and future local, state, federal or foreign
taxes, duties, or levies. As between the Borrower, on the one hand, and the
Agent, the Lenders and the L/C Issuers, on the other hand, any embargo,
restriction, laws, customs or regulations of any country, state, city, or other
political subdivision, where such Inventory is or may be located, or wherein
payments are to be made, or wherein drafts may be drawn, negotiated, accepted,
or paid, shall be solely the Borrower’s risk, liability and responsibility.

(k) Subrogation. Upon any payments made to an L/C Issuer by the Agent or the
Lenders as reimbursement for payments made by such L/C Issuer under any Letter
of Credit, the Agent or the Lenders, as the case may be, shall, without
prejudice to their rights under this Agreement (including that such unreimbursed
amounts shall constitute Obligations hereunder), acquire by subrogation, any
rights, remedies, duties or obligations granted or undertaken by the Borrower in
favor of such L/C Issuer in any application for Letters of Credit, any standing
agreement relating to Letters of Credit or otherwise, all of which shall be
deemed to have been granted to the Agent and the Lenders and apply in all
respects to the Agent and the Lenders and shall be in addition to any rights,
remedies, duties or obligations contained herein.

Section 2.02 Participations.

(a) Participations in Bank Leumi Letters of Credit.

(i) Purchase of Participations by Agent in Bank Leumi Letters of Credit.
Immediately upon issuance by Bank Leumi, as L/C Issuer, of any Letter of Credit
pursuant to this Agreement, the Agent shall be deemed to have irrevocably and
unconditionally purchased and received from Bank Leumi, as L/C Issuer, without
recourse or warranty, an undivided interest and participation in all obligations
of Bank Leumi, as L/C Issuer, in such Letter of Credit (including, without
limitation, all Reimbursement Obligations of the Borrower with respect thereto
pursuant to the Letters of Credit, the Letters of Credit Applications or
otherwise).

(ii) Sharing of Payments. In the event that Bank Leumi, as L/C Issuer, makes any
payment in respect of a Letter of Credit and the Borrower shall not have repaid
such amount to the Agent for the account of the L/C Issuer as provided in
Section 2.01(c), the Agent shall charge the Loan Account in the amount of the
Reimbursement Obligation, in accordance with Sections 2.01(d) and 3.01.

(iii) Obligations Irrevocable. The obligations of the Agent to make payments for
the account of the L/C Issuer with respect to a Letter of Credit issued by Bank
Leumi, as L/C Issuer, shall be irrevocable, without any qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in such Letter of
Credit or any transferee of such Letter of Credit (or any Person for whom any
such transferee may be acting), the Agent, Bank Leumi, as L/C Issuer, any
Lender, or any other Person, whether in connection with this Agreement, such
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower or
other party and the beneficiary named in such Letter of Credit);

(C) any draft, certificate or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(E) any failure by Bank Leumi, as L/C Issuer, or the Agent to provide any
notices required pursuant to this Agreement relating to such Letter of Credit;

(F) any payment by Bank Leumi, as L/C Issuer, under any of the Letters of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit; or

(G) the occurrence of any Default or Event of Default.

(b) Participations in Obligations to Agent in Respect of Bank Leumi Letters of
Credit.

(i) Purchase of Participations by Lenders in Respect of Bank Leumi Letters of
Credit. Immediately upon issuance by Bank Leumi, as L/C Issuer, of any Letter of
Credit pursuant to this Agreement, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the Agent, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Pro Rata Share, in all obligations of the Agent to reimburse Bank
Leumi, as L/C Issuer, in such Letter of Credit (including, without limitation,
all Reimbursement Obligations of the Borrower with respect thereto pursuant to
the Letters of Credit, the Letters of Credit Applications or otherwise).

(ii) Sharing of Payments. In the event that the Agent makes any payment to Bank
Leumi, as L/C Issuer, in respect of a Letter of Credit pursuant to
Section 2.02(a), the Agent shall charge the Loan Account in the amount of the
Reimbursement Obligation, in accordance with Sections 2.01(d) and 3.01.

(iii) Obligations Irrevocable. The obligations of a Lender to make payments to
the Agent (to reimburse the Agent for payments made to Bank Leumi with respect
to a Letter of Credit issued by Bank Leumi, as L/C Issuer), shall be
irrevocable, without any qualification or exception whatsoever and shall be made
in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in such Letter of
Credit or any transferee of such Letter of Credit (or any Person for whom any
such transferee may be acting), the Agent, Bank Leumi, as L/C Issuer, any
Lender, or any other Person, whether in connection with this Agreement, such
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower or
other party and the beneficiary named in such Letter of Credit);

(C) any draft, certificate or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(E) any failure by Bank Leumi, as L/C Issuer, or the Agent to provide any
notices required pursuant to this Agreement relating to such Letter of Credit;

(F) any payment by Bank Leumi, as L/C Issuer, under any of the Letters of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit; or

(G) the occurrence of any Default or Event of Default.

(c) Participations in IDB Letters of Credit.

(i) Purchase of Participations in IDB Letters of Credit. Immediately upon
issuance by IDB, as L/C Issuer, of any Letter of Credit pursuant to this
Agreement, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from IDB, as L/C Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s Pro Rata
Share, in all obligations of IDB, as L/C Issuer, in such Letter of Credit
(including, without limitation, all Reimbursement Obligations of the Borrower
with respect thereto pursuant to the Letters of Credit, the Letters of Credit
Applications or otherwise).

(ii) Sharing of Payments. In the event that IDB, as L/C Issuer, makes any
payment in respect of a Letter of Credit and the Borrower shall not have repaid
such amount to the Agent for the account of IDB, as L/C Issuer, as provided in
Section 2.01(c) the Agent shall charge the Loan Account in the amount of the
Reimbursement Obligation, in accordance with Sections 2.01(d) and 3.01.

(iii) Obligations Irrevocable. The obligations of a Lender to make payments to
the Agent for the account of IDB, as L/C Issuer, with respect to a Letter of
Credit shall be irrevocable, without any qualification or exception whatsoever
and shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in such Letter of
Credit or any transferee of such Letter of Credit (or any Person for whom any
such transferee may be acting), the Agent, IDB, as L/C Issuer, any Lender, or
any other Person, whether in connection with this Agreement, such Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between the Borrower or any other party
and the beneficiary named in such Letter of Credit);

(C) any draft, certificate or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(E) any failure by IDB, as L/C Issuer, or the Agent to provide any notices
required pursuant to this Agreement relating to such Letter of Credit;

(F) any payment by IDB, as L/C Issuer, under any of the Letters of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit; or

(G) the occurrence of any Default or Event of Default.

Section 2.03 Issuance of Letters of Credit; Interest; Fees.

(a) Request for Issuance. The Borrower may from time to time, upon notice not
later than 12:00 noon, New York City time, at least three Business Days in
advance, request an L/C Issuer to establish or open a Letter of Credit by
delivering to the Agent, with a copy to such L/C Issuer, a Letter of Credit
Application, together with any necessary related documents. The Agent shall
direct such L/C Issuer not to issue a Letter of Credit if the Agent shall have
received written notice from the Required Lenders on the Business Day
immediately preceding the proposed issuance date for such Letter of Credit that
one or more of the conditions precedent in Section 4.02 will not have been
satisfied on such date, and neither any L/C Issuer nor the Agent shall otherwise
be required to determine that, or take notice whether, the conditions precedent
set forth in Section 4.02 have been satisfied. The Borrower will make a good
faith effort to request Letters of Credit from each L/C Issuer in proportion to
such L/C Issuer’s respective Pro Rata Share of the Obligations; provided that if
(i) Availability is less than $5,000,000 or (ii) an Event of Default has
occurred and is continuing, then only IDB, in its capacity as an L/C Issuer, may
issue Letters of Credit for the account of the Borrower.

(b) Interest. All outstanding Reimbursement Obligations in respect of
reimbursement for any drawing made under any Letter of Credit shall bear
interest, from the date of such drawing until the date such amount is paid in
full, at a fluctuating interest rate per annum equal at all times to the
Post-Default Rate, provided that if no Event of Default then exists, the
Reimbursement Obligations in respect of any drawing on a Letter of Credit shall
bear interest, from the date of such drawing until three Business Days
thereafter, at a fluctuating interest rate per annum equal to the Prime Rate
plus 2%, and at all times after such third Business Day until the date such
amount is paid in full, at a fluctuating interest rate per annum equal at all
times to the Post-Default Rate. All other Obligations shall bear interest, from
the date such Obligation is incurred until the date such Obligation is paid in
full, at a fluctuating interest rate per annum equal at all times to the
Post-Default Rate. Interest at the Post-Default Rate shall be payable on demand.
The Borrower hereby authorizes the Agent to, and the Agent may, from time to
time, charge the Loan Account pursuant to Section 3.01 with the amount of any
interest payment due hereunder. All interest shall be computed on the basis of a
year of 360 days for the actual number of days, including the first day but
excluding the last day, elapsed.

(c) Fees.

(i) From and after the Effective Date until the Final Maturity Date, the
Borrower shall pay to the Agent for the account of the Lenders in accordance
with the Lenders’ respective Pro Rata Shares and in immediately available funds,
an unused line fee (the “Unused Line Fee”) accruing at the rate of 30/100th of
1% (0.30%) per annum on the excess, if any, of the Total Commitment over the
then outstanding Letter of Credit Obligations. The Unused Line Fee shall be
payable quarterly in arrears on the first Business Day of each January, April,
July and October, commencing October 1, 2008 and shall be non-refundable.

(ii) The Borrower shall pay to the Agent for the ratable account of the L/C
Issuers for each Letter of Credit issued hereunder, a nonrefundable
administration fee (a “Letter of Credit Administration Fee”) equal to 0.10% of
the stated amount of such Letter of Credit, payable on the date such Letter of
Credit is issued.

(iii) The Borrower shall pay to the Agent for the account of the Lenders, in
accordance with the Lenders’ respective Pro Rata Shares, (A) for each Letter of
Credit issued hereunder, a nonrefundable issuance fee (a “Letter of Credit
Issuance Fee”) equal to 3.0% per annum of the stated amount of such Letter of
Credit, payable on the date such Letter of Credit is issued, and (B) for any
amendment to an existing Letter of Credit that increases the stated amount of
such Letter of Credit or extends the expiration date thereof, a nonrefundable
amendment fee (a “Letter of Credit Issuance Amendment Fee”) equal to 3.0% per
annum of the increase in the stated amount of such Letter of Credit or for the
period of extension, payable on the date of such increase or extension.

(iv) The Borrower shall pay to the Agent for the account of the Lenders, in
accordance with the Lenders’ respective Pro Rata Shares, a nonrefundable upfront
fee (a “Facility Fee”) in an aggregate amount equal to $450,000. The Facility
Fee shall be paid on the Effective Date and shall be deemed fully earned when
paid.

(v) The Borrower shall pay to each L/C Issuer the standard charges from time to
time assessed by such L/C Issuer in connection with the issuance,
administration, amendment, payment or cancellation of Letters of Credit.

(vi) The Borrower hereby authorizes the Agent to, and the Agent may, from time
to time, charge the Loan Account pursuant to Sections 2.01(d) and 3.01 of this
Agreement with the amount of any Letter of Credit Fees or other charges not paid
when due under this Section 2.03.

Section 2.04 Reduction of Total Commitment.

(a) The Total Commitment shall terminate on the Commitment Termination Date. The
Borrower may, without premium or penalty, reduce the Total Commitment to an
amount (which may be zero) not less than the sum of (A) the Letter of Credit
Obligations at such time and (B) the stated amount of all Letters of Credit not
yet issued as to which a request has been made and not withdrawn. Each such
reduction (1) shall be in an amount which is an integral multiple of $1,000,000
(unless the Total Revolving Credit Commitment in effect immediately prior to
such reduction is less than $1,000,000), (2) shall be made by providing not less
than five Business Days’ prior written notice to the Agent, and (3) shall be
irrevocable. Once reduced, the Total Commitment may not be increased. Each such
reduction of the Total Commitment shall reduce the Revolving Credit Commitment
of each Lender proportionately in accordance with its Pro Rata Share thereof.

(b) All funds deposited on a Business Day into the Agent Account or directly to
the Payment Office or any other account designated by the Agent to the Borrower
shall be applied by the Agent to the payment, in whole or in part, to the
outstanding Obligations as of such Business Day, subject to Section 3.01.

Section 2.05 Taxes.

(a) All payments by the Borrower hereunder, under the Revolving Credit Notes or
under any other Loan Document shall be made without set-off, counterclaim,
deduction or other defense. All such payments shall be made free and clear of
and without deduction for any present or future income, franchise, sales, use,
excise, stamp or other taxes, levies, imposts, deductions, charges, fees,
withholdings, restrictions or conditions of any nature now or hereafter imposed,
levied, collected, withheld or assessed by any jurisdiction (whether pursuant to
United States Federal, state, local or foreign law) or by any political
subdivision or taxing authority thereof or therein, and all interest, penalties
or similar liabilities, excluding taxes on the net income of, and branch profit
taxes of, and franchise taxes imposed on, any Lender, the Agent or any L/C
Issuer imposed by the jurisdiction in which such Lender, the Agent or such L/C
Issuer is organized or any political subdivision thereof or taxing authority
thereof or any jurisdiction in which such Person’s principal office or relevant
lending office is located or any political subdivision thereof or taxing
authority thereof (such nonexcluded taxes being hereinafter collectively
referred to as “Taxes”). If the Borrower is required by law to deduct or to
withhold any Taxes from or in respect of any amount payable hereunder, (i) the
amount so payable shall be increased to the extent necessary so that after
making all required deductions and withholdings (including Taxes on amounts
payable to the Lenders, the Agent or the L/C Issuers pursuant to this sentence)
the Lenders, the Agent or the L/C Issuers receive an amount equal to the sum
they would have received had no such deductions or withholdings been made,
(ii) the Borrower shall make such deductions or withholdings, and (iii) the
Borrower shall pay the full amount deducted or withheld to the relevant taxation
authority in accordance with applicable law; provided, however, that if a Lender
assigns its rights pursuant to Section 9.08 hereof and such assignment would
(but for this proviso) cause the assignee Lender, immediately after such
assignment, to be entitled to receive any greater payments under this
Section 2.05 in respect of United States Federal, state, local or foreign
withholding taxes than would have been made but for such assignment, then such
assignee Lender shall not be entitled to receive any such greater payments than
such assigning Lender would have been entitled to receive with respect to the
rights assigned if such assignment had not taken place unless (A) such
assignment had been at the request of, or with the consent of, the Borrower or
(B) an Event of Default has occurred and is continuing at the time of such
assignment. Whenever any Taxes are payable by the Borrower, as promptly as
possible thereafter, the Borrower shall send the Lenders, the L/C Issuers and
the Agent an official receipt (or, if an official receipt is not available, such
other documentation as shall be reasonably satisfactory to the Lenders, the L/C
Issuers or the Agent, as the case may be) showing payment. In addition, the
Borrower agrees to pay any present or future taxes, charges or similar levies
which arise from any payment made hereunder or from the execution, delivery,
performance, recordation or filing of, or otherwise with respect to, this
Agreement, the Revolving Credit Notes, the Letters of Credit or any other Loan
Document, except as provided above with respect to taxes on the net income of,
and branch profit taxes of, and franchise taxes imposed on, any Lender, the
Agent or any L/C Issuer (such nonexcluded taxes being hereinafter collectively
referred to as “Other Taxes”).

(b) The Borrower agrees to indemnify the Lenders, the Agent and the L/C Issuer
for the amount of Taxes or Other Taxes (including, without limitation, any Taxes
or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.05) paid by any Lender, the Agent or the L/C Issuer and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
paid within 30 days from the date on which such Lender, the Agent or such L/C
Issuer makes written demand which demand shall identify the nature and amount of
Taxes or Other Taxes for which indemnification is being sought and the basis of
the claim.

(c) Each Lender that is organized in a jurisdiction other than the United
States, a State thereof or the District of Columbia hereby agrees that:

(i) it shall, no later than the Effective Date (or, in the case of a Lender
which becomes a party hereto pursuant to Section 9.08 after the Effective Date,
the date upon which such Lender becomes a party hereto) deliver to the Borrower
and the Agent two accurate, complete and signed originals of U.S. Internal
Revenue Service Form W-8BEN or Form W-8ECI or successor form, in each case
indicating that such Lender is, on the date of delivery thereof, entitled to
receive payments of principal and interest for the account of its lending office
under this Agreement free from withholding of United States Federal income tax;

(ii) if at any time such Lender changes its lending office or offices or selects
an additional lending office it shall, at the same time or reasonably promptly
thereafter, deliver to the Borrower through the Agent in replacement for, or in
addition to, the forms previously delivered by it hereunder, if such changed or
additional lending office is located in the United States, two accurate,
complete and signed originals of such Form W-8BEN, Form W-8ECI or successor
form, in each case indicating that such Lender is on the date of delivery
thereof entitled to receive payments of principal and interest for the account
of such changed or additional lending office under this Agreement free from
withholding of United States Federal income tax; and

(iii) it shall, promptly upon the Borrower’s reasonable request to that effect,
deliver to the Borrower such other forms or similar documentation as may be
required from time to time by any applicable law, treaty, rule or regulation in
order to establish such Lender’s tax status for withholding purposes.

(d) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.05(c) (other than in
the case where such Lender is not, or is no longer, legally entitled to deliver
such form), such Lender shall not be entitled to payment from the Borrower
without deduction pursuant to Section 2.05(a) or indemnification by the Borrower
pursuant to Section 2.05(b) to the extent that such payment or indemnification
obligation would have been reduced if the applicable form had been delivered to
the Borrower; provided, however, that should such Lender become subject to Taxes
because of its failure to deliver a form required hereunder, the Borrower shall
take such steps as the Lender shall reasonably request to assist such Lender to
recover such Taxes.

(e) If the Borrower fails to perform its obligations under this Section 2.05,
the Borrower agrees to indemnify the Lenders, the Agent and the L/C Issuer for
any taxes, interest or penalties that may become payable as a result of any such
failure.

(f) Any Lender that is organized in a jurisdiction other than the United States,
a State thereof or the District of Columbia claiming any indemnity payment or
additional amounts payable pursuant to this Section 2.05 shall use reasonable
efforts (consistent with legal, regulatory and policy considerations of such
Lender) to file any certificate or document reasonably requested in writing by
the Borrower or to change the jurisdiction of its applicable lending office if
the making of such a filing or change would avoid the need for or reduce the
amount of any such indemnity payment or additional amounts which may thereafter
accrue and would not, in the sole and absolute determination of such Lender, be
otherwise disadvantageous to such Lender.

ARTICLE III

FEES, PAYMENTS AND OTHER COMPENSATION

Section 3.01 Payments; Computations and Statements.

(a) The Borrower will make each payment hereunder and under the Revolving Credit
Notes not later than 11:00 a.m. (New York City time) on the day when due, in
lawful money of the United States of America and in immediately available funds,
to the Agent at the Payment Office. All payments received by the Agent after
11:00 a.m. (New York City time) on any Business Day will be credited to the
relevant Loan Account on the next succeeding Business Day. All payments shall be
made by the Borrower without defense, set-off or counterclaim to the Agent and
the Lenders. After receipt, the Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal ratably to the
Lenders or the applicable L/C Issuer, in the case of a payment pursuant to
Section 2.01(c), and like funds relating to the payment of any other amount
payable to any Lender or the applicable L/C Issuer, in the case of a payment
pursuant to Section 2.01(c), to such Lender or to such L/C Issuer in each case
to be applied in accordance with the terms of this Agreement, provided that the
Agent will cause to be distributed all interest and fees received from or for
the account of the Borrower not less than once each month and in any event
promptly after receipt thereof. Any amounts not paid to a Lender or the
applicable L/C Issuer, in accordance with the preceding sentence following
receipt by the Agent (to the extent such amounts exceed $500,000 in the
aggregate) shall accrue interest from the date such amount is received by the
Agent until the date such amount is paid to such Lender or to such L/C Issuer,
at a rate per annum equal to the Federal Funds Rate for three Business Days and
thereafter at the Prime Rate. The payment by the Borrower of any amount to the
Agent for the account of the Lenders or the applicable L/C Issuer, in the case
of a payment pursuant to Section 2.01(c), shall discharge the obligation of the
Borrower for such amount, whether or not received by the Lenders or the
applicable L/C Issuer, as the case may be, to the extent that such payment is
made in immediately available funds, such amount is not required to be returned
to the Borrower under any applicable bankruptcy law or other law and the
distribution of such amount shall not be enjoined. The Lenders and the Borrower
hereby authorize the Agent to, and the Agent may, from time to time, charge the
Loan Account of the Borrower (or any sub-account thereof) with any amount not
paid when due and payable by the Borrower under any Loan Document to which the
Borrower is a party. Each of the Lenders and the Borrower agree that the Agent
shall have the right to make such charges whether or not any Event of Default or
Default shall have occurred and be continuing or whether any of the conditions
precedent in Section 4.02 have been satisfied. Any amount charged to the Loan
Account of the Borrower shall constitute Obligations and shall be deemed an
advance hereunder made by the Lenders to the Borrower, funded by the Agent on
behalf of the Lenders. The Lenders and the Borrower confirm that any charges
which the Agent may so make to the Loan Account of the Borrower as herein
provided will be made as an accommodation to the Borrower and solely at the
Agent’s discretion. It is expressly understood and agreed by the Companies that
the Agent and the Lenders shall have no responsibility to inquire into the
correctness of the application apportionment, allocation or disposition of any
Letter of Credit or any fees, costs or expenses for which the Borrower is
obligated under this Agreement. Whenever any payment to be made under any such
Loan Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be. All computations of fees shall be made by the Agent on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such fees are
payable. Each determination by the Agent of an interest rate or fees hereunder
shall be conclusive and binding for all purposes in the absence of manifest
error.

(b) The Agent shall use good faith efforts to provide the Borrower and each
Lender, promptly after the end of each calendar month, a summary statement (in
the form from time to time used by Agent) of the opening and closing daily
balances in the Loan Account during such month, the amounts and dates of all
Reimbursement Obligations arising during such month, the amounts and dates of
all payments on account of all Reimbursement Obligations during such month and
the Reimbursement Obligations to which such payments were applied, the amount of
interest accrued on the all Reimbursement Obligations during such month, any
Letters of Credit issued by an L/C Issuer during such month, specifying the face
amount thereof, and the amount and nature of any charges to such Loan Account
made during such month on account of fees, commissions, expenses and other
Obligations. All entries on any such statement shall, 30 days after the same is
sent, be presumed to be correct and shall constitute presumptive evidence of the
information contained in such statement and shall be final and conclusive absent
manifest error.

Section 3.02 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Obligation in excess of its ratable share of
payments on account of similar obligations obtained by all the Lenders, such
Lender shall forthwith deliver such excess amount to the Agent and the Agent
shall promptly distribute such amount in accordance with the terms hereof.

Section 3.03 Apportionment of Payments.

(a) Subject to Section 9.01, all payments of principal and interest in respect
of Reimbursement Obligations, all payments of fees (other than the Letter of
Credit Administration Fees and fees with respect to Letters of Credit provided
for in Section 2.03(c)(v)) and all other payments in respect of any other
Obligations, shall be allocated by the Agent among such of the Lenders as are
entitled thereto, in proportion to their respective Pro Rata Shares or otherwise
as provided herein or, in respect of payments not made on account of Letter of
Credit Obligations, as designated by the Person making payment when the payment
is made.

(b) After the occurrence and during the continuance of an Event of Default, the
Agent may, and upon the direction of the Required Lenders shall, apply all
payments in respect of any Obligations, subject to the provisions of this
Agreement, in such order and in such proportions as the Agent may determine in
its sole and absolute discretion.

Section 3.04 Increased Costs and Reduced Return.

(a) If any Lender or any L/C Issuer shall have determined that the adoption or
implementation of, or any change in, any law, rule, treaty or regulation, or any
policy, guideline or directive of, or any change in the interpretation or
administration thereof by, any court, central bank or other administrative or
Governmental Authority, or compliance by any L/C Issuer or any Lender or any
Affiliate of such Lender or such L/C Issuer with any directive of or guideline
from any central bank or other Governmental Authority or the introduction of or
change in any accounting principles applicable to any L/C Issuer or any Lender
or any Affiliate of such Lender or such L/C Issuer (in each case, whether or not
having the force of law), shall (i) change the basis of taxation of payments to
any L/C Issuer or any Lender or any Affiliate of such Lender or such L/C Issuer
of any amounts payable hereunder (except for taxes on the overall net income of
any L/C Issuer or any Lender or any Affiliate of such Lender or such L/C
Issuer), (ii) impose, modify or deem applicable any reserve, special deposit or
similar requirement against any Letter of Credit or against assets of or held
by, or deposits with or for the account of, or credit extended by, any L/C
Issuer or any Lender, or any Affiliate of such Lender or such L/C Issuer or
(iii) impose on any L/C Issuer or any Lender or any Affiliate of such Lender or
such L/C Issuer any other condition regarding this Agreement or any Letter of
Credit, and the result of any event referred to in clause (i), (ii) or
(iii) above shall be to increase the cost to any L/C Issuer or any Lender of
issuing, guaranteeing or participating in any Letter of Credit, or to reduce any
amount received or receivable by any L/C Issuer or any Lender hereunder, then,
upon demand by such L/C Issuer or such Lender, the Borrower shall pay to such
L/C Issuer or such Lender such additional amounts as will compensate such L/C
Issuer or such Lender for such increased costs or reductions in amount, together
with interest on such additional amounts.

(b) If any Lender or any L/C Issuer shall have determined that any Capital
Guideline or adoption or implementation of, or any change in, any Capital
Guideline by the Governmental Authority charged with the interpretation or
administration thereof, or compliance by any L/C Issuer, any Lender or any
Affiliate of such L/C Issuer or such Lender with any Capital Guideline or with
any request or directive of any such Governmental Authority with respect to any
Capital Guideline, or the implementation of, or any change in, any applicable
accounting principles (in each case, whether or not having the force of law),
either (i) affects or would affect the amount of capital required or expected to
be maintained by any L/C Issuer, any Lender or any Affiliate of such L/C Issuer
or such Lender, and any L/C Issuer or any Lender determines that the amount of
such capital is increased as a direct or indirect consequence of any Letter of
Credit issued or any guaranty or participation with respect thereto, or any L/C
Issuer’s, any Lender’s or any such Person’s Affiliate’s other obligations
hereunder, or (ii) has or would have the effect of reducing the rate of return
on any L/C Issuer’s, any Lender’s, or any such Person’s Affiliate’s capital to a
level below that which such L/C Issuer, such Lender or such Affiliate could have
achieved but for such circumstances as a consequence of any Letter of Credit
issued, or any guaranty or participation with respect thereto or any agreement
to issue Letters of Credit or such L/C Issuer’s, such Lender’s, or such Person’s
Affiliate’s other obligations hereunder (in each case, taking into consideration
such L/C Issuer’s, such Lender’s or such Affiliate’s policies with respect to
capital adequacy), then, upon demand by any L/C Issuer or any Lender, the
Borrower agrees to pay to such L/C Issuer or such Lender from time to time such
additional amounts as will compensate such L/C Issuer or such Lender for such
cost of maintaining such increased capital or such reduction in the rate of
return on such L/C Issuer’s, such Lender’s or such Affiliate’s capital.

(c) All amounts payable under this Section 3.04 shall bear interest from the
date that is three Business Days after the date of demand by an L/C Issuer or a
Lender until payment in full to such L/C Issuer or such Lender at the
Post-Default Rate. A certificate of any L/C Issuer or any Lender claiming
compensation under this Section 3.04 specifying the event herein above described
and the nature of such event shall be submitted by such L/C Issuer or such
Lender to the Borrower, setting forth the additional amount due and an
explanation of the calculation thereof, such L/C Issuer’s or such Lender’s
reasons for invoking the provisions of this Section 3.04, and shall be final and
conclusive absent manifest error. The Borrower shall not be required to
compensate a Lender or an L/C Issuer pursuant to subsections (a) or (b) of this
Section 3.04 for any amounts incurred more than 12 months prior to the date that
such Lender or such L/C Issuer notifies the Borrower of such Person’s intention
to claim compensation therefor, provided that if the circumstances giving rise
to such claim have a retroactive effect, then such 12 month period shall be
extended to include the period of such retroactive effect with respect to such
claim.

ARTICLE IV

CONDITIONS OF EFFECTIVENESS, LETTER OF CREDIT

ISSUANCE AND LENDING

Section 4.01 Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the fulfillment, in a manner satisfactory to the Agent,
of each of the following conditions precedent:

(a) Payment of Fees, Etc. The Borrower shall have paid on or before the
Effective Date, all fees, costs, expenses and taxes then due and payable by the
Borrower pursuant to Sections 2.03 and 9.05 hereof.

(b) Representations and Warranties; No Event of Default. The representations and
warranties contained in Section 5.01 of this Agreement and in each other Loan
Document and certificate or other writing delivered to the Agent, the Lenders or
any L/C Issuer pursuant hereto on or prior to the Effective Date shall be true
and correct on and as of the Effective Date as though made on and as of such
date; and no Default or Event of Default shall have occurred and be continuing
on the Effective Date or would result from this Agreement becoming effective in
accordance with its terms.

(c) Legality. The effectiveness of this Agreement shall not contravene any law,
rule or regulation applicable to the Agent, the Lenders or any L/C Issuer.

(d) Delivery of Documents. The Agent shall have received on or before the
Effective Date the following, each in form and substance satisfactory to the
Agent and, unless indicated otherwise, dated the Effective Date:

(i) counterparts to this Agreement, duly executed by the Borrower and the
Lenders;

(ii) the Schedules to this Agreement and the other Loan Documents;

(iii) if requested by the Lenders, the Revolving Credit Notes, each payable to
the order of a Lender and in the principal amount of such Lender’s Revolving
Credit Commitment, in each case duly executed by the Borrower;

(iv) a copy of the resolutions adopted by the Board of Directors of the
Borrower, certified as of the Effective Date by a Responsible Officer thereof,
authorizing (x) the issuance of the Letters of Credit at the request of the
Borrower and for the Borrower’s account pursuant hereto, the transactions
contemplated by this Agreement and the other documents, instruments and
agreements executed and/or to be delivered in connection herewith or therewith,
and (y) the execution, delivery and performance by the Borrower of this
Agreement and the other documents, instruments and agreements executed and/or to
be delivered in connection herewith or therewith;

(v) a certificate of a Responsible Officer of the Borrower, certifying the names
and true signatures of the officers of the Borrower authorized to sign this
Agreement and the other agreements, instruments and documents to which the
Borrower is or will be a party and the other documents to be executed and
delivered by the Borrower in connection herewith, together with evidence of the
incumbency of such authorized officers;

(vi) a certificate, dated as of a date (A) not more than thirty days prior to
the Effective Date, of the appropriate official(s) of the state of
incorporation, and (B) not more than one hundred and eighty days prior to the
Effective Date, of the appropriate official(s) of each state of foreign
qualification of the Borrower, in each case, certifying as to the subsistence in
good standing of, and the payment of taxes by, the Borrower in such states;

(vii) an opinion of Jones Day, special counsel to the Borrower, as to such
matters as the Agent may reasonably request;

(viii) a certificate of the chief executive officer or the chief financial
officer of the Borrower, certifying as to the matters set forth in subsection
(b) of this Section 4.01; and

(ix) such other agreements, instruments, approvals, opinions and other documents
as the Agent may reasonably request.

(e) Proceedings; Receipt of Documents. All proceedings in connection with the
transactions contemplated by this Agreement, and all documents incidental
thereto, shall be satisfactory to the Agent and its special counsel, and the
Agent and such special counsel shall have received all such information and such
counterpart originals or certified or other copies of such documents as the
Agent or such special counsel may reasonably request.

(f) Material Adverse Effect. The Lenders shall have determined, in their sole
judgment, that no event or development has occurred after March 31, 2008 that
may have a Material Adverse Effect.

(g) Patriot Act. The Lenders shall have received all documentation and other
information requested by the Lenders, as required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

Section 4.02 Conditions Precedent to Letters of Credit. As a condition precedent
to any L/C Issuer establishing or opening any Letter of Credit, each of the
following conditions precedent shall be fulfilled in a manner satisfactory to
the Agent;

(a) Payment of Fees, Etc. The Borrower shall have paid all fees, costs, expenses
and taxes then payable by the Borrower pursuant to Sections 2.03(c) and 9.05
hereof.

(b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Borrower of a
Letter of Credit Application with respect to a Letter of Credit and the issuance
of such Letter of Credit shall be deemed to be a representation and warranty by
the Borrower on the date of the issuance of such Letter of Credit that (i) the
representations and warranties contained in Section 5.01 of this Agreement and
in each other Loan Document and certificate or other writing delivered to the
Agent, any L/C Issuer or any Lender pursuant hereto on or prior to the date of
such Letter of Credit are true and correct on and as of the date of the issuance
of such Letter of Credit as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case any such representation or warranty shall be true
and correct on and as of such earlier date); and (ii) no Event of Default or
Default has occurred and is continuing or would result from the making of the
issuance of the Letter of Credit to be issued on such date.

(c) Legality. The issuance of such Letter of Credit shall not contravene any
law, rule or regulation applicable to the Agent, the Lenders or the L/C Issuers,
as the case may be.

(d) Notices. The Agent shall have received a Letter of Credit Application
pursuant to and in accordance with Section 2.03(a).

(e) Required Capacity. With respect to any Letter of Credit issued on or after
September 30, 2008, there shall not have been a period of 75 consecutive days
ending on the day such Letter of Credit is to be issued in which the Borrower
and its Consolidated Subsidiaries failed to refine at least 60,000 barrels of
Hydrocarbons per day at the Big Spring Refinery for at least 1 day during such
period.

(f) Delivery of Documents. The Agent shall have received such other agreements,
instruments, approvals, opinions and other documents, each in form and substance
reasonably satisfactory to the Agent, as the Agent may reasonably request.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01 Representations and Warranties. The Borrower represents and
warrants as follows:

(a) Organization, Good Standing, Etc. The Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization, (ii) has all requisite power and authority to conduct its
business as now conducted and as presently contemplated and to make the
borrowings hereunder and to consummate the transactions contemplated by the Loan
Documents to which it is a party, and (iii) is duly qualified to do business and
is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except where the failure to so qualify
individually or in the aggregate is not reasonably likely to have a Material
Adverse Effect.

(b) Authorization, Etc. The execution, delivery and performance by the Borrower
of each Loan Document to which it is a party, (i) have been duly authorized by
all necessary corporate action, (ii) do not and will not contravene its charter
or by-laws, or any applicable law or any material contractual restriction
binding on or otherwise affecting it or any of its properties, (iii) do not and
will not result in or require the creation of any Lien upon or with respect to
any of its properties, and (iv) do not and will not result in any suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties
except where such suspension, revocation, impairment, forfeiture or nonrenewal
is not reasonably likely to have a Material Adverse Effect.

(c) Governmental Approvals. No authorization, approval or consent of or other
action by, and no notice to or filing with, any Governmental Authority or other
regulatory body is required in connection with the due execution, delivery and
performance by the Borrower of any Loan Document to which it is or will be a
party or for the validity or enforceability thereof.

(d) Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which the Borrower is or will be a party, when delivered hereunder,
will be, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms except to the extent that the
enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally, the enforcement of creditors’ rights and remedies and by general
principles of equity.

(e) Litigation. There is no pending or, to the best of the Borrower’s knowledge,
threatened action, suit or proceeding affecting the Borrower or any of its
Subsidiaries before any court or other Governmental Authority or any arbitrator
which may have a Material Adverse Effect.

(f) Financial Condition. The Financial Statements, copies of which have been
delivered to the Lenders, fairly present in all material respects the financial
condition of the Companies and their Subsidiaries as at the respective dates
thereof and the results of operations of the Companies and their Subsidiaries
for the fiscal periods ended on such respective dates, all in accordance with
GAAP, and since December 31, 2007, there has been no event or development that
has had or may reasonably be expected to have a Material Adverse Effect.

(g) Regulations T, U and X. None of the Companies nor any of their Subsidiaries
is or will be engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T, U and
X issued by the Board of Governors of the Federal Reserve System), and no Letter
of Credit will be used in connection with purchasing or carrying any margin
stock or the extension of credit to others for the purpose of purchasing or
carrying any margin stock.

(h) Nature of Business. The Companies and their Subsidiaries (other than Alon
Logistics) are not engaged in any business other than (i) the ownership or
leasing of certain of the Fixed Assets, the manufacturing, processing,
distribution and marketing of fuel, fuel by-products, diesel, gas, asphalt and
related goods and products and other businesses incidental thereto, and (ii) the
operation of convenience stores and retail gasoline stations and other
businesses incidental thereto.

(i) Investment Company Acts. The Borrower is not an “investment company” or an
“affiliated person” or “promoter” of, or “principal underwriter” of or for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.

(j) Full Disclosure. No Loan Document or schedule or exhibit thereto, no
certificate, report, statement or other document or information furnished in
writing by or on behalf of the Borrower to the Lenders in connection herewith or
with the consummation of the transactions contemplated hereby, contains any
material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained herein or therein not misleading in
any material respect.

(k) Use of Proceeds. The Letters of Credit will be used only for the purpose of
supporting the purchase of crude oil by Alon LP for use at the Big Spring
Refinery, Big Spring, Texas.

(l) Solvency. The Borrower is Solvent after giving effect to the transactions
contemplated or required to occur by the terms of the this Agreement and the
other Loan Documents.

(m) Representations and Warranties in Documents; No Default. All representations
and warranties made by the Borrower as set forth in the Loan Documents are true
and correct in all respects at the time as of which such representations were
made and on the Effective Date. No Event of Default has occurred and is
continuing and no condition exists which constitutes a Default or an Event of
Default.

ARTICLE VI

COVENANTS OF COMPANIES

Section 6.01 Affirmative Covenants. So long as any Reimbursement Obligation or
any other Letter of Credit Obligations (whether or not due) shall remain unpaid
or any Lender shall have any Revolving Credit Commitment hereunder, the Borrower
will, unless the Required Lenders shall otherwise consent in writing:

(a) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of the Borrower in each Fiscal Year,
consolidated balance sheets, consolidated statements of income and consolidated
statements of cash flow of the Borrower and its Consolidated Subsidiaries as at
the end of such Fiscal Quarter; and for the period commencing at the end of the
immediately preceding Fiscal Year and ending with the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
corresponding date or period of the immediately preceding Fiscal Year, all in
reasonable detail and (A) certified by the chief financial officer of the
Borrower as fairly presenting, in all material respects, the financial position
and the results of operations and changes in financial position, as of the end
of such Fiscal Quarter of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP applied in a manner consistent with that of the most recent
audited financial statements furnished to the Lenders, subject to year end
adjustments, and (B) accompanied by a review report thereon of KPMG, LLP or
other independent certified public accountants of recognized standing selected
by the Borrower and satisfactory to the Agent (it being agreed that any “Big
Four” accounting firm shall be deemed acceptable), which report shall state that
such accountants reviewed such consolidated balance sheets, statements of income
and statements of cash flow and that based on such review, such accountants are
not aware of any material modifications that should be made in such financial
statements in order for them to be in conformity with GAAP;

(ii) as soon as available, and in any event within 90 days after the end of each
Fiscal Year of the Borrower, the audited consolidated balance sheets,
consolidated statements of income and consolidated statements of stockholders’
equity and consolidated statements of cash flow of the Borrower and its
Consolidated Subsidiaries, as at the end of such Fiscal Year, setting forth in
comparative form the corresponding figures for the immediately preceding Fiscal
Year, all in reasonable detail and prepared in accordance with GAAP, and (in the
case of the consolidated balance sheets and statements of income, stockholders’
equity and cash flow) accompanied by a report and an unqualified opinion,
prepared in accordance with generally accepted auditing standards, of KPMG, LLP
or other independent certified public accountants of recognized standing
selected by the Borrower and satisfactory to the Agent (it being agreed that any
“Big Four” accounting firm shall be deemed acceptable);

(iii) simultaneously with the delivery of the financial statements required by
clauses (i) and (ii) of this Section 6.01(a), a certificate of the chief
financial officer of the Borrower stating that such officer is familiar with the
provisions of this Agreement and the other Loan Documents and has made or caused
to be made under his supervision a review of the condition and operations of the
Companies and their Subsidiaries during the period covered by such financial
statements with a view to determining whether the Companies and their
Subsidiaries were in compliance with all of the provisions of such Loan
Documents at the times such compliance is required by the Loan Documents, and
that such review has not disclosed, and such officer has no knowledge of, the
existence during such period of an Event of Default or Default or, if an Event
of Default or such Default existed, describing the nature and period of
existence thereof and the action which the Companies and their Subsidiaries
propose to take or took with respect thereto;

(iv) promptly upon their becoming available, a copy of (A) all consultants’
reports, investment bankers’ reports, accountants’ management letters, business
plans and similar documents, (B) all reports, financial statements or other
information delivered by any of the Companies, (C) all reports, proxy
statements, financial statements and other information generally distributed by
any Company to its creditors or the financial community in general, and (D) any
audit or other reports submitted to the Company by independent accountants in
connection with any annual, interim or special audit;

(v) as soon as available and in any event within 15 days after the end of each
month, a report, in form and substance reasonably satisfactory to the Agent,
setting forth a summary of the economic terms of each Hedging Agreement to which
any Company is a party, including the obligations of such Company under such
Hedging Agreement as of the end of such month, provided that such report shall
only be required to the extent the aggregate notional amount of all such Hedging
Agreements is greater than or equal to $20,000,000;

(vi) promptly after submission to any Government Authority, (A) all material
documents and information furnished to such Government Authority and (B) a copy
of the cover letter and a summary of all documents and information furnished to
such Governmental Authority in connection with any investigation of the Borrower
other than routine inquiries by such Governmental Authority; the Borrower agrees
promptly to furnish copies of any documents or information described in any such
summary and to furnish additional copies of such submissions to any consultant
or adviser to the Lenders or the Agent, in each case as the Agent may direct;

(vii) as soon as possible and in any event within five days after the occurrence
of an Event of Default or Default, or a Material Adverse Effect, the written
statement of the chief executive officer or the chief financial officer of the
Borrower, setting forth the details of such Event of Default, Default or
Material Adverse Effect and the action which it proposes to take with respect
thereto;

(viii) (A) as soon as possible and in any event (1) within 30 days after the
Companies or any of their respective ERISA Affiliates knows or has reason to
know that any Termination Event described in clause (i) of the definition of
Termination Event with respect to any Employee Plan has occurred, (2) within
10 days after the Companies or any of their respective ERISA Affiliates knows or
has reason to know that any other Termination Event with respect to any Employee
Plan has occurred, or (3) within 10 days after any of the Companies or any of
their respective ERISA Affiliates knows or has reason to know that an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of the chief financial officer of the Borrower
setting forth the details of such occurrence and the action, if any, which the
Companies or any of their respective ERISA Affiliates proposes to take with
respect thereto, (B) promptly and in any event within two Business Days after
receipt thereof by the Companies or any of their respective ERISA Affiliates
from the Pension Benefit Guaranty Corporation, copies of the notice received by
the Companies or any of their respective ERISA Affiliates of the Pension Benefit
Guaranty Corporation’s intention to terminate any Plan or to have a trustee
appointed to administer any Plan, (C) promptly and in any event within 30 days
after the filing thereof with the Internal Revenue Service, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) with
respect to each Employee Plan and Multiemployer Plan, (D) promptly and in any
event within ten days after receipt thereof by the Companies or any of their
respective ERISA Affiliates from a sponsor of a Multiemployer Plan or from the
Pension Benefit Guaranty Corporation, a copy of the notice received by the
Companies or any of their respective ERISA Affiliates concerning the imposition
or amount of withdrawal liability under Section 4202 of ERISA or indicating that
such Multiemployer Plan may enter reorganization status under Section 4241 of
ERISA, and (E) promptly and in any event within ten Business Days after any of
the Companies or any of their respective ERISA Affiliates sends notice of a
plant closing or mass layoff (as defined in WARN) to employees, copies of each
such notice sent by the Companies or any of their respective ERISA Affiliates;

(ix) promptly after the commencement thereof but in any event not later than
five days after service of process with respect thereto on, or the obtaining of
knowledge thereof by, the Companies, notice of each action, suit or proceeding
before any court or other Governmental Authority or other regulatory body or any
arbitrator which if adversely determined could have a Material Adverse Effect;

(x) promptly after the commencement thereof but in any event not later than five
days after service of process with respect thereto on, or the obtaining of
knowledge thereof by, any of the Companies, notice of any material Environmental
Actions against the Borrower or any of its Subsidiaries which are reasonably
likely to result in a Material Adverse Effect; and

(xi) promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any of the Companies that the Agent from
time to time may reasonably request.

(b) Compliance with Laws, Etc. Comply, and cause each of its respective
Subsidiaries to comply, in all material respects with all applicable material
laws, rules, regulations and orders (including, without limitation, ERISA and
Environmental Laws), such compliance to include, without limitation, (i) paying
before the same become delinquent all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any of
its properties, and (ii) paying all lawful claims which if unpaid might become a
Lien upon any of its properties, except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof.

(c) Preservation of Existence, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, its existence, rights and privileges, and
become or remain duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by them or in which the
transaction of their business makes such qualification necessary except
(i) where such failure to qualify is not reasonably likely to result in a
Material Adverse Effect or (ii) to the extent expressly permitted herein.

(d) Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made in accordance with GAAP.

(e) Inspection Rights. Permit the Agent, or any agents or representatives
thereof at any time and from time to time and in any event at least annually
upon reasonable notice to the Borrower, during normal business hours to examine
and make copies of and abstracts from the records and books of account of the
Borrower, and to discuss their affairs, finances and accounts with any of the
directors, officers, managerial employees, independent accountants or other
representatives thereof (all at the cost and expense of the Borrower), provided
that (i) the foregoing shall be in a manner so as to not unduly disrupt the
business of the Borrower and (ii) such notice shall not be required if an Event
of Default has occurred and is continuing.

(f) Maintenance of Insurance. Maintain for the Companies and their Subsidiaries,
with responsible and reputable insurance companies or associations, insurance
with respect to their properties and business, in such amounts and covering such
risks as is required by any Governmental Authority or other regulatory body
having jurisdiction with respect thereto and as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

(g) Further Assurances. Do, execute, acknowledge and deliver, at the sole cost
and expense of the Borrower, all documents, instruments and agreements and take
such further acts as the Agent may reasonably require from time to time in order
to carry out more effectively the purposes of this Agreement and the other Loan
Documents.

Section 6.02 Negative Covenants. So long as any principal of or interest on any
Reimbursement Obligation or any Letter of Credit Obligations (whether or not
due) shall remain unpaid or any Lender shall have any Revolving Credit
Commitment hereunder, the Borrower will not without the prior written consent of
the Required Lenders:

(a) Change in Nature of Business. Make any material change in the nature of its
business as carried on at the date hereof and as specified in Section 5.01(h).

(b) Federal Reserve Regulations. Permit any Letter of Credit to be used for any
purpose which violates or is inconsistent with the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System.

(c) Modifications of Organizational Documents and Certain Other Agreements; Etc.
Amend, modify or otherwise change its name, jurisdiction of organization,
organizational identification number or FEIN unless the Agent receives at least
30 days’ prior written notice thereof.

(d) Borrowing Base. Permit at any time the Borrowing Base to be less than the
sum of (i) the aggregate amount of the Letter of Credit Obligations (based on
the Actual Liability Supported), (ii) the aggregate amount of the “Letter of
Credit Obligations” (as defined in the Existing Revolving Credit Agreement,
based on the Actual Liability Supported) and (iii) the aggregate principal
amount of outstanding “Revolving Credit Loans” (as defined in the Existing
Revolving Credit Agreement).

ARTICLE VII

THE AGENT

Section 7.01 Authorization and Action. Each Lender (and each subsequent holder
of any Revolving Credit Notes by its acceptance thereof) hereby irrevocably
appoints and authorizes IDB, in its capacity as the Agent, (i) to receive on
behalf of each Lender any payment of principal of or interest on the Revolving
Credit Notes outstanding hereunder and all other amounts accrued hereunder paid
to the Agent, and, subject to Section 3.01 of this Agreement and the other
provisions of this Agreement, to distribute promptly to each Lender its Pro Rata
Share of all payments so received, (ii) to distribute to each Lender, if so
determined by the Agent, copies of all material notices and agreements received
by the Agent and not required to be delivered to each Lender pursuant to the
terms of this Agreement, and (iii) subject to Section 9.03 of this Agreement, to
take such action as the Agent deems appropriate on its behalf to administer the
Letters of Credit and the Loan Documents and to exercise such other powers
delegated to the Agent by the terms hereof or the Loan Documents (including,
without limitation, the power to give or to refuse to give notices, waivers,
consents, approvals and instructions and the power to make or to refuse to make
determinations and calculations), together with such powers as are reasonably
incidental thereto to carry out the purposes hereof and thereof. As to any
matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Revolving Credit Notes), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions of the
Required Lenders shall be binding upon all Lenders and all holders of Revolving
Credit Notes; provided, however, that the L/C Issuer shall not be required to
refuse to honor a drawing under any Letter of Credit and the Agent shall not be
required to take any action which, in the reasonable opinion of the Agent,
exposes the Agent to liability or which is contrary to this Agreement or any
Loan Document or applicable law.

Section 7.02 Borrower’s Default. In the event that (i) the Borrower fails to pay
when due the principal of or interest on any Revolving Credit Notes or any
Reimbursement Obligation or any amount payable hereunder, or (ii) the Agent
receives written notice of the occurrence of an Event of Default, the Agent
shall promptly give written notice thereof to the Lenders, and the Agent shall
take such action with respect to such Event of Default as it shall be directed
to take by the Required Lenders; provided, however, that, unless and until the
Agent shall have received such directions and except as otherwise expressly
provided in this Agreement, the Agent may take such action or refrain from
taking such action hereunder or under the other Loan Documents with respect to
an Event of Default or Default, as it shall deem advisable in the best interest
of the Lenders.

Section 7.03 Reliance, Etc. None of the Agent or any of its directors, officers,
agents, Affiliates or employees shall be liable for any action taken or omitted
to be taken by it under or in connection with this Agreement or the other Loan
Documents, except for its own gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction. Without
limiting the generality of the foregoing, the Agent (i) may treat the payee of
any Revolving Credit Notes as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof, pursuant to Section 9.08
hereof, signed by such payee and in form satisfactory to it; (ii) may consult
with legal counsel (including, without limitation, counsel to the Borrower),
independent public accountants, and other experts selected by it and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, certificates, warranties or representations made in
or in connection with this Agreement or the other Loan Documents; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (vi) shall not be
deemed to have made any representation or warranty regarding the existence,
value or collectibility of the Borrowing Base or any certificate prepared by the
Borrower in connection therewith, nor shall the Agent be responsible or liable
to the Lenders for any failure to monitor or maintain the Borrowing Base, except
for its own gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction; and (vii) shall incur no
liability under or in respect of this Agreement or the other Loan Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

Section 7.04 IDB and Bank Leumi.

(a) With respect to the Revolving Credit Notes issued to it and its
participation in the Letters of Credit, IDB and its Affiliates shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent, a Co-Arranger or an L/C Issuer; and
the term “Lender” or “any Lenders” shall, unless otherwise expressly indicated,
include IDB in its individual capacity. IDB and its Affiliates may accept
deposits from, lend money to, act as trustee or paying agent under indentures
of, and generally engage in any kind of business with, the Borrower, any of its
Affiliates, or any Person who may do business with or own securities of the
Borrower or any Company, or any of their Affiliates, all as if IDB were not the
Agent, a Co-Arranger or an L/C Issuer and without any duty to account therefor
to any Lenders.

(b) With respect to the Revolving Credit Notes issued to it and its
participation in the Letters of Credit, Bank Leumi and its Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not a Co-Arranger or an L/C Issuer; and the
term “Lender” or “any Lenders” shall, unless otherwise expressly indicated,
include Bank Leumi in its individual capacity. Bank Leumi and its Affiliates may
accept deposits from, lend money to, act as trustee or paying agent under
indentures of, and generally engage in any kind of business with, the Borrower,
any of its Affiliates, or any Person who may do business with or own securities
of the Borrower or any Company, or any of their Affiliates, all as if Bank Leumi
were not a Co-Arranger or an L/C Issuer and without any duty to account therefor
to any Lenders.

Section 7.05 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.

Section 7.06 Indemnification. Each Lender agrees to indemnify and hold harmless
the Agent (to the extent not reimbursed by the Borrower), ratably according to
the Pro Rata Shares of each Lender, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or the other Loan Documents or any action taken or omitted
by the Agent under this Agreement or the other Loan Documents; provided,
however, that no Lender shall be liable to the Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements for which there has been a final judicial
determination that such resulted from the Agent’s gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse the
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees, disbursements and other charges) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiation, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or the other Loan Documents, to
the extent that the Agent, as applicable, is not reimbursed in full for such
expenses by the Borrower. The obligations of each Lender under this Section 7.06
shall survive the termination of this Agreement and the other Loan Documents and
the payment of all other obligations of the Agent and the Lenders under this
Agreement and the other Loan Documents.

Section 7.07 Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower. Upon any such resignation,
(i) Bank Leumi shall have the right to become the successor Agent or to appoint
one of its Affiliates to become the successor Agent, with such rights and
obligations hereunder as those previously held by the retiring Agent, and
(ii) if Bank Leumi does not choose to become the Agent or appoint the Agent
pursuant to clause (i), then the Borrower shall have the right to appoint a
successor Agent reasonably acceptable to Bank Leumi and the Required Lenders,
with such rights and obligations hereunder as those previously held by the
retiring Agent, provided, the successor Agent may be appointed by the Required
Lenders without any consultation with or consent of the Borrower if an Event of
Default or Default has occurred and is continuing. If no successor Agent shall
have been so appointed pursuant to clause (ii) above, and shall have accepted
such appointment, within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender or a commercial bank or other financial
institution organized under the laws of the United States of America or any
State thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. After any retiring Agent’s
resignation hereunder as the Agent, the provisions of this Article IX shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Agent under this Agreement and the other Loan Documents.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. If any of the following Events of Default shall
occur and be continuing:

(a) The Borrower shall fail to pay (i) any principal on any Reimbursement
Obligation when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) or (ii) any interest thereon or any fee or
other amount when due under any Loan Document and, in the case of this clause
(ii), such failure shall continue unremedied for more than three Business Days;

(b) Any representation or warranty made by the Borrower or any officer of the
Borrower under or in connection with any Loan Document shall have been incorrect
in any material respect when made;

(c) (i) The Borrower shall fail to perform or observe (A) any covenant contained
in subparagraphs (i), (ii), (iv) or (vi) of Section 6.01(a) hereof and such
failure shall continue unremedied for more than 10 days, or (B) any covenant
contained in subsections (b), (d) or (g) of Section 6.01 hereof and such failure
shall continue unremedied for more than five days after the earlier of the date
written notice of such failure shall have been given by the Agent or the
Required Lenders to the Borrower and the date a Responsible Officer of the
Borrower becomes aware of such failure or (ii) the Borrower shall fail to
observe any covenant contained in Section 6.02 hereof;

(d) The Borrower shall fail to perform or observe any other term, covenant or
agreement, other than as set forth in Sections 8.01(a), (b) and (c) above,
contained in any Loan Document to be performed or observed by the Borrower and
such failure, if capable of being remedied, shall remain unremedied for 15 days
after the earlier of the date written notice of such failure shall have been
given by the Agent or the Required Lenders to the Borrower and the date a
Responsible Officer of the Borrower becomes aware of such failure;

(e) The Borrower shall fail to pay any of its Indebtedness (excluding
Indebtedness evidenced by the Loan Documents) in excess of $15,000,000 or any
principal, interest or premium thereon, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness in excess of such amount shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or by mandatory prepayment arising as a
result of an asset sale or excess cash flow provision), prior to the stated
maturity thereof;

(f) Any provision of any Loan Document shall at any time for any reason be
declared by a court of competent jurisdiction to be null and void, or the
validity or enforceability thereof shall be contested by the Borrower, or a
proceeding shall be commenced by the Borrower or any Governmental Authority or
other regulatory body having jurisdiction over the Borrower that could
reasonably be expected to result in a Material Adverse Effect, seeking to
establish the invalidity or unenforceability thereof, or the Borrower shall deny
in writing that the Borrower has any liability or obligation purported to be
created under any Loan Document;

(g) The Borrower (i) shall institute any proceeding or voluntary case seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for the Borrower or for any substantial part of its property, (ii) shall be
generally not paying its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, (iii) shall make a general
assignment for the benefit of creditors, or (iv) shall take any action to
authorize or effect any of the actions set forth above in this subsection (g);

(h) Any proceeding shall be instituted against the Borrower seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for the Borrower or for
any substantial part of its property, and either such proceeding shall remain
undismissed or unstayed for a period of 60 days or any of the actions sought in
such proceeding (including, without limitation, the entry of an order for relief
against it or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property) shall occur;

(i) A Change of Control shall have occurred;

(j) The occurrence of any event or series of events which has had a Material
Adverse Effect;

(k) The Borrower shall permit the Borrowing Base to be less than the sum of
(i) the aggregate amount of the Letter of Credit Obligations (based on the
Actual Liability Supported), (ii) the aggregate amount of the “Letter of Credit
Obligations” (as defined in the Existing Revolving Credit Agreement, based on
the Actual Liability Supported) and (iii) the aggregate principal amount of
outstanding “Revolving Credit Loans” (as defined in the Existing Revolving
Credit Agreement);

(l) An “Event of Default” (as defined in the Existing Term Loan Agreement) shall
have occurred under the Existing Term Loan Agreement or any other Existing Term
Loan Document;

(m) An “Event of Default” (as defined in the Existing Revolving Credit
Agreement) shall have occurred under the Existing Revolving Credit Agreement (as
amended or otherwise modified from time to time); or

(n) An “Event of Default” (as defined in the Bank of America Credit Agreement)
shall have occurred under the Bank of America Credit Agreement;

then, and in any such event, with the consent of the Required Lenders the Agent
may, or upon the request of the Required Lenders, the Agent shall, by notice to
the Borrower, (i) declare the Total Commitment to be reduced to zero, whereupon
the Total Commitment shall forthwith be reduced to zero, (ii) declare all
Reimbursement Obligations, all interest thereon and all other Obligations and
other amounts payable under this Agreement to be forthwith due and payable,
whereupon all Reimbursement Obligations, all such interest and all such
Obligations and amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that upon the
occurrence of any Event of Default described in subsections (g) or (h) of this
Section 8.01, all Reimbursement Obligations, all such interest and all such
other Obligations and amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are expressly waived by the Borrower, and (iii) exercise any and all of its
other rights under applicable law, hereunder and under the other Loan Documents.
Upon demand by the Agent after the occurrence and during the continuation of any
Event of Default, the Borrower shall deposit with the Agent with respect to each
Letter of Credit then outstanding cash in an amount equal to 105% of the
greatest amount for which such Letter of Credit may be drawn. Such deposits
shall be held by the Agent in the Letter of Credit Collateral Account as
security for, and to provide for the payment of, the Letter of Credit
Obligations.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Termination; Annual Review.

(a) The Borrower may terminate the Total Commitment and reduce it to zero in
accordance with Section 2.04, and the Total Commitment and this Agreement shall
terminate in accordance with the last paragraph of Section 8.01.

(b) The Total Commitment and this Agreement shall automatically terminate and
all Obligations shall become immediately due and payable on the earlier of
(i) the Termination Date and (ii) the date upon which all of the obligations
outstanding under the Existing Revolving Credit Agreement shall have been repaid
and the “Revolving Credit Commitments” under the Existing Revolving Credit
Agreement shall have been terminated, or the date upon which the “Revolving
Credit Commitments” under the Existing Revolving Credit Agreement shall for any
other reason terminate.

(c) All Obligations shall become due and payable as of the date of any
termination under Section 2.04(a), Section 9.01(a) or 9.01(b) and, pending a
final accounting, the Agent may withhold any balances in the Loan Account
(unless supplied with an indemnity satisfactory to the Agent) to cover all of
the Obligations, whether absolute or contingent. All of the Agent’s and the
Lenders’ rights shall continue after any termination until all Obligations,
other than contingent indemnification for which no claim has been asserted, for
the payment of money have been paid in cash and satisfied in full and all
Letters of Credit have been canceled and returned to each L/C Issuer or cash
collateralized to the reasonable satisfaction of the Agent. After such payment
and satisfaction, the Agent and the Lenders will, upon the reasonable request of
the Borrower, execute all documents necessary to release, without recourse,
representation and warranty.

(d) On or prior to July 31 of each year (commencing July 31, 2008), the Borrower
shall provide the Agent with a certificate certifying and attaching any
supporting calculations or details that: (i) the representations and warranties
contained in Section 5.01 of this Agreement and in each other Loan Document and
certificate or other writing delivered to either the Agent, an L/C Issuer or the
Lenders pursuant hereto on or prior to such date are true and correct on and as
of such date as though made on and as of such date, except to the extent that
any such representation or warranty expressly relates solely to an earlier date
(in which case any such representation or warranty shall be true and correct on
and as of such earlier date), and (ii) no Event of Default or Default has
occurred and is continuing.

Section 9.02 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, sent by overnight courier,
telecopied, or delivered, if to any Lender, at its address specified under its
signature on the signature pages hereof; if to the Borrower, at the following
address:

Alon USA Energy Inc.

7616 LBJ Freeway, Suite 300

Dallas, Texas 75251

Attention: Mr. Michael Oster

Mr. Harlin R. Dean, Jr.

Mr. Shai Even

Telephone: (972) 367-4000

Telecopier: (972) 367-3724

if to the Agent, to it at the following address:

Israel Discount Bank of New York

511 Fifth Avenue

New York, New York 10017

Attention: Mr. Amir Barash

Telephone: (212) 551-8126

Telecopier: (212) 599-4276

with a copy to

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Lawrence S. Goldberg, Esq.

Telephone: (212) 756-2000

Telecopier: (212) 593-5955

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 9.02. All such notices and other communications shall be
effective (i) if mailed (by certified mail, postage prepaid and return receipt
requested), upon receipt or three Business Days after mailing whichever occurs
first, (ii) if telecopied, when transmitted and a confirmation is received,
provided the same is on a Business Day and, if not, on the next Business Day,
(iii) if sent by overnight courier, upon receipt or two Business Days after
delivered to such overnight courier, whichever occurs first or (iv) if
delivered, upon delivery, provided the same is on a Business Day and, if not, on
the next Business Day, except that notices to the Agent or the L/C Issuer
pursuant to Articles II and III hereof shall not be effective until received by
the Agent or the L/C Issuer, as the case may be.

Section 9.03 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the other Loan Documents, and no consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall (i) increase the Revolving Credit Commitment of any Lender,
reduce the principal of, or interest on, the Reimbursement Obligations payable
to any Lender, reduce the amount of any fee payable for the account of any
Lender, or postpone or extend any date fixed for any payment of principal of, or
interest or fees on, the Letter of Credit Obligations payable to any Lender, in
each case without the written consent of any Lender affected thereby,
(ii) increase the Total Commitment without the written consent of each Lender,
(iii) change the percentage of the Revolving Credit Commitments or of the
aggregate unpaid principal amount of the Revolving Credit Notes, or amend the
definition of “Required Lenders,” without the written consent of each Lender,
(iv) amend, modify or waive Section 9.01 or this Section 9.03 of this Agreement
without the written consent of each Lender, or (v) amend the definition of
“Borrowing Base” if the effect of such amendment is to increase Availability
without the written consent of each Lender. Notwithstanding the foregoing, no
amendment, waiver or consent shall affect the rights or duties of the Agent or
the L/C Issuer with respect to a Letter of Credit under this Agreement or the
other Loan Documents, unless the same shall have been signed by the Agent or the
L/C Issuer, as applicable.

Section 9.04 No Waiver; Remedies, Etc. No failure on the part of the L/C Issuer,
any Lender or the Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right under any Loan Document
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the L/C Issuer, the Lenders and the Agent
provided herein and in the other Loan Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Lenders, the L/C Issuer and the Agent under any Loan Document
against any party thereto are not conditional or contingent on any attempt by
the Lenders, the L/C Issuer and the Agent to exercise any of their rights under
any other Loan Document against such party or against any other Person.

Section 9.05 Expenses; Taxes; Attorneys’ Fees. The Borrower agrees to pay or
cause to be paid, on demand, and to save the Agent (and, in the case of clauses
(a) and (c) through (k) below, the Lenders) harmless against liability for the
payment of, all reasonable out-of-pocket fees, costs and expenses, regardless of
whether the transactions contemplated hereby are consummated, including but not
limited to reasonable fees, costs and expenses of counsel for the Agent (and, in
the case of clauses (c) through (k) below, the Lenders), accounting, due
diligence, periodic field audits, investigation, monitoring of assets,
syndication, miscellaneous disbursements, examination, travel, lodging and
meals, incurred by the Agent (and, in the case of clauses (a) and (c) through
(k) below, the Lenders) from time to time arising from or relating to: (a) the
negotiation, preparation, execution, delivery, performance and administration of
this Agreement and the other Loan Documents, (b) any requested amendments,
waivers or consents to this Agreement or the other Loan Documents, whether or
not such documents become effective or are given, (c) the preservation and
protection of any of the Agent’s and the Lenders’ rights under this Agreement or
the other Loan Documents, (d) the defense of any claim or action asserted or
brought against the Agent or the Lenders by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agent’s or the Lenders’
claims against the Borrower, or any and all matters in connection therewith,
(e) the commencement or defense of, or intervention in, any court proceeding
arising from or related to this Agreement or any other Loan Document, (f) the
filing of any petition, complaint, answer, motion or other pleading by the Agent
or the Lenders, (g) any attempt to collect from the Borrower, (h) the receipt of
any professional advice with respect to any of the foregoing (including, without
limitation, with respect to any restructuring, work-out or renegotiation of any
Loan Document), (i) all liabilities and reasonable costs arising from or in
connection with the past, present or future operations of the Borrower (or any
Affiliate of the foregoing) involving any damage to real or personal property or
natural resources or harm or injury alleged to have resulted from any Release of
Hazardous Materials on, upon or into such property, (j) any reasonable costs or
liabilities incurred in connection with the investigation, removal, cleanup
and/or remediation of any Hazardous Materials present or arising out of the
operations of any facility of the Borrower, or (k) any liabilities or reasonable
costs incurred in connection with any Lien arising under any Environmental Law.
Without limitation of the foregoing or any other provision of any Loan Document:
(x) the Borrower agrees to pay all stamp, document, transfer, recording or
filing taxes or fees (including, without limitation, mortgage recording taxes)
and similar impositions now or hereafter payable pursuant to Section 2.05
hereof, and the Borrower agrees to save the Agent, the L/C Issuer and the
Lenders harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions in accordance with such
Section 2.05, and (y) if the Borrower fails to perform any covenant or agreement
contained herein or in any other Loan Document, the Agent may itself perform or
cause performance of such covenant or agreement, and the expenses of the Agent
incurred in connection therewith shall be reimbursed on demand by the Borrower.

Section 9.06 Right of Set Off. Upon the occurrence and during the continuance of
any Event of Default, each Lender and its Affiliates may, and is hereby
authorized to, at any time and from time to time, without notice to the Borrower
(any such notice being expressly waived by the Borrower) and to the fullest
extent permitted by law, set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender or its Affiliates to or for the
credit or the account of the Borrower against any and all obligations of the
Borrower now or hereafter existing under any Loan Document, irrespective of
whether or not such Lender or its Affiliates shall have made any demand
hereunder or thereunder and although such obligations may be contingent or
unmatured. Such set-off shall be subject to the provisions of Section 3.02. Such
Lender agrees to notify the Borrower promptly after any such set-off and
application made by such Lender or its Affiliates, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and its Affiliates under this Section 9.06 are in
addition to the other rights and remedies (including, without limitation, other
rights of set-off) which such Lender may have.

Section 9.07 Severability. Any provision of this Agreement, or of any other Loan
Document to which the Borrower is a party, which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or thereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 9.08 Assignments and Participations.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Revolving Credit Commitment, the Revolving Credit Notes
held by it and its Pro Rata Share of Letter of Credit Obligations); provided,
however, that (1) the consent of the Agent and the Borrower shall not be
required for any such assignment by a Lender to one or more of such Lender’s
Affiliates, (2) each such assignment is in an amount which is at least
$10,000,000 or a multiple of $1,000,000 in excess thereof (or the remainder of
such Lender’s Revolving Credit Commitment), (3) each such assignment shall be of
a constant, and not a varying, percentage of all of the assigning Lender’s
rights and obligations under this Agreement, (4) such assignee shall execute and
deliver an Assignment and Acceptance to the Agent, (5) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance, an
Assignment and Acceptance, together with any Revolving Credit Notes subject to
such assignment, (6) such parties shall deliver to the Agent a processing and
recordation fee of $3,500 (except in the case of any assignment by a Lender to
one or more of its Affiliates in which case such fee will not be payable), and
(7) such assignee shall reimburse the Agent for any out-of-pocket expenses
(including reasonable legal fees) incurred in connection therewith.
Notwithstanding the foregoing, in no event shall any assignment be made to the
Borrower or any Affiliate of the Borrower without the prior written consent of
the Required Lenders, which consent may be withheld by the Required Lenders in
their sole and absolute discretion. Upon such execution, delivery and
acceptance, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least three Business Days after the
delivery thereof to the Agent (or such shorter period as shall be agreed to by
the Agent and the parties to such assignment), (A) the assignee thereunder shall
become a “Lender” hereunder and, in addition to the rights and obligations
hereunder held by it immediately prior to such effective date, have the rights
and obligations hereunder that have been assigned to it pursuant to such
Assignment and Acceptance and (B) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto). Any such assignment shall not adversely affect the Borrower’s rights
under this Agreement except that the assigning Lender shall not be responsible
for the obligations assigned.

(b) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto that: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement of any other instrument or document furnished pursuant
hereto, and (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or its Subsidiaries or the performance or observance by such Borrower
or any of its Subsidiaries of any of their obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto.

(c) The Agent shall maintain at its address referred to in Section 9.02 hereof a
copy of each Assignment and Acceptance delivered to and accepted by it. Such
copies shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee Lender, together with the Revolving Credit Notes subject
to such assignment and the processing and recordation fee, if the Agent
consents, which consent will not be unreasonably withheld, to the proposed
Assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit A hereto, (i) accept such
Assignment and Acceptance, and (ii) give prompt notice thereof to the Borrower.
Within three Business Days after its receipt of such notice, the Borrower, at
its own expense, shall execute and deliver to the Agent in exchange for the
surrendered Revolving Credit Notes a new Revolving Credit Notes to the order of
such assignee Lender in an aggregate principal amount equal to the Revolving
Credit Commitment assumed by it pursuant to such Assignment and Acceptance, and
if the assigning Lender has retained any Revolving Credit Commitment hereunder,
a new Revolving Credit Notes to the order of the assigning Lender in an
aggregate principal amount equal to the Revolving Credit Commitment retained by
it hereunder. Such new Revolving Credit Notes or Revolving Credit Notes shall be
in an aggregate principal amount equal to the aggregate principal amount of such
surrendered Revolving Credit Notes or Revolving Credit Notes, shall be dated the
date of the Agent’s acceptance of such Assignment and Acceptance and shall
otherwise be in form and substance reasonably satisfactory to the Agent.
Promptly after each such Assignment and Acceptance becomes effective, the Agent
shall prepare and distribute to each Lender and the Borrower a revised
Schedule B hereto after giving effect to such assignment, which revised
Schedule B shall replace the prior Schedule B and become part of this Agreement.

(e) Each Lender may sell participations in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment and the Revolving Credit Notes held
by it and the Letter of Credit Obligations). Participants shall have no direct
rights under this Agreements except that participants shall have the rights of a
Lender under Section 9.06 hereof, provided that no Lender may grant any
participant any rights to consent to any amendment, waiver, consent or other
modification hereunder other than the rights set forth in the proviso in
Section 9.03, and provided further that no Lender may grant participations to
the Borrower or any Affiliate of the Borrower without the prior written consent
of the Required Lenders, which consent may be withheld by the Required Lenders
in their sole and absolute discretion.

(f) Nothing contained in this Section 9.08 shall prohibit any Lender from
pledging its Revolving Credit Note hereunder to a Federal Reserve Bank in
support of borrowings made by such Lender from such Federal Reserve Bank.

Section 9.09 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

Section 9.10 Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

Section 9.11 Governing Law.

(a) THIS AGREEMENT, THE REVOLVING CREDIT NOTES AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

(b) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York or of the
United States for the Southern District of New York, and, by execution and
delivery of this Agreement, the Borrower hereby irrevocably accepts in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The Borrower further irrevocably consents to the service of
process out of any of the aforementioned courts and in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Borrower at its addresses for notices contained in
Section 9.02, such service to become effective ten (10) days after such mailing.
The Borrower hereby irrevocably appoints the Secretary of State of the State of
New York as its agent for service of process in respect of any such action or
proceeding. Nothing herein shall affect the right of the Agent to service of
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Borrower in any other jurisdiction. The Borrower
hereby expressly and irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of venue of any
such litigation brought in any such court referred to above and any claim that
any such litigation has been brought in an inconvenient forum. To the extent
that the Borrower has or hereafter may acquire any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution or otherwise) with
respect to itself or its property, such Person hereby irrevocably waives such
immunity in respect of its obligations under this Agreement and the other Loan
Documents.

Section 9.12 Waiver of Jury Trial, Etc. THE BORROWER, THE LENDERS AND THE AGENT
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, THE NOTES OR OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE BORROWER CERTIFIES THAT
NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY LENDER WOULD NOT, IN
THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. THE BORROWER HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT.

Section 9.13 Consent by the Agent, Lenders. Except as otherwise expressly set
forth herein to the contrary, if the consent, approval, satisfaction,
determination, judgment, acceptance or similar action (an “Action”) of the Agent
or the Lenders shall be permitted or required pursuant to any provision hereof
or any provision of any other agreement to which the Borrower is a party and to
which the Agent or the Lenders has succeeded thereto, such Action shall be
required to be in writing and may be withheld or denied by any Agent or any
Lender, as the case may be, with or without any reason, and without being
subject to question or challenge on the grounds that such Action was not taken
in good faith.

Section 9.14 No Party Deemed Drafter. The parties hereto hereby agree that no
party hereto shall be deemed to be the drafter of this Agreement, and the
Borrower, the Lenders and the Agent further agree that, in the event this
Agreement is ever construed by a court of law, such court shall not construe
this Agreement or any provision of this Agreement against any party hereto as
the drafter of this Agreement.

Section 9.15 Reinstatement; Certain Payments. If claim is ever made upon the
Agent, the Lenders or the L/C Issuer for repayment or recovery of any amount or
amounts received by the Agent, the Lenders or the L/C Issuer in payment or on
account of any of the Obligations under this Agreement, the Agent, the Lenders
or the L/C Issuer shall give prompt notice of such claim to each other Lender
and the L/C Issuer, the Borrower, and if the Agent, the Lenders or the L/C
Issuer repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over the Agent,
the Lenders or the L/C Issuer or any of their property, or (ii) any good faith
settlement or compromise of any such claim effected by the Agent with any such
claimant, then and in such event the Borrower agrees that (A) any such judgment,
decree, order, settlement or compromise shall be binding upon the Borrower
notwithstanding the cancellation of any Revolving Credit Notes or other
instrument evidencing the Obligations under this Agreement or the other Loan
Documents or the termination of this Agreement or the other Loan Documents, and
(B) it shall be and remain liable to the Agent, the Lenders or the L/C Issuer
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by the Agent, the Lenders or the L/C
Issuer.

Section 9.16 Indemnification. In addition to all of the Borrower’s other
Obligations under this Agreement, the Borrower agrees to defend, protect,
indemnify and hold harmless the Agent, the L/C Issuer, each Lender, and each
Lender’s Affiliates, and all of the respective officers, directors, employees,
attorneys, consultants and Agent of the Agent, the L/C Issuer, each Lender and
each Lender’s Affiliates (collectively called the “Indemnitees”) from and
against any and all losses, damages, liabilities, obligations, penalties, fees,
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following: (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any Loan Document or of any other
document executed in connection with the transactions contemplated by this
Agreement, (ii) the Lenders’ furnishing of funds to the Borrower or the L/C
Issuer’s issuing Letters of Credit for the account of the Borrower under this
Agreement, including, without limitation, the management of any such
Reimbursement Obligations, (iii) any matter relating to the financing
transactions contemplated by this Agreement or by any document executed in
connection with the transactions contemplated by this Agreement, or (iv) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (collectively, the “Indemnified
Matters”); provided, however, that the Borrower shall have no obligation to any
Indemnitee hereunder for any Indemnified Matter caused by or resulting from the
gross negligence or willful misconduct of such Indemnitee, as determined by a
final judgment of a court of competent jurisdiction. Such indemnification for
all of the foregoing losses, damages, fees, costs and expenses of the
Indemnitees are chargeable against the Loan Account. To the extent that the
undertaking to indemnify, pay and hold harmless set forth in this Section 9.16
may be unenforceable because it is violative of any law or public policy, the
Borrower shall contribute the maximum portion which they are permitted to pay
and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees. This Indemnity shall survive
the repayment of the Obligations and the discharge of the Liens granted under
the Loan Documents.

Section 9.17 Environmental Indemnification. Without limiting Section 9.16, the
Borrower hereby agrees to defend, indemnify, and hold harmless the Indemnitees
against any claims, demands, penalties, fines, liability (strict liability),
losses, damages, reasonable costs and expenses (including without limitation,
reasonable legal fees and expenses, consultant fees and laboratory fees) and
Environmental Costs arising out of (i) any Releases or threatened Releases (x)
at any property presently or formerly owned or operated by any Company or any
Subsidiary of a Company, or a predecessor in interest to the extent relating to
any Refinery, Terminal or Pipeline, or (y) of any Hazardous Materials generated
and disposed of by any Company or any Subsidiary of a Company, or any
predecessor in interests to the extent relating to any Refinery, Terminal or
Pipeline; (ii) any violations of Environmental Laws; (iii) any Environmental
Action relating to any Company or any Subsidiary of a Company, or any
predecessor in interests as to the extent relating to any Refinery, Terminal or
Pipeline; or (iv) any personal injury (including wrongful death) or property
damage (real or personal) arising out of exposure to Hazardous Materials used,
handled, generated, transported or disposed by the any Company or any Subsidiary
of a Company, or any predecessor in interest to the extent relating to any
Refinery, Terminal or Pipeline. However, the Borrower shall not have any
obligation under this Section 9.17 regarding any potential environmental matter
covered hereunder which is caused by the gross negligence or willful misconduct
of the Lender, the Agent or its employees, agents, officers and directors. This
Environmental Indemnity shall survive the repayment of the Obligations granted
under the Loan Documents.

Section 9.18 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower, the Agent and the Lenders and when the
conditions precedent set forth in Section 4.01 hereof have been satisfied or
waived by the Agent, and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Agent and each Lender, and their respective
successors and assigns, except that the Borrower shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of all the Lenders, and the assignment by any Lender shall be governed
by Section 9.08 hereof.

Section 9.19 Interest. It is the intention of the parties hereto that each
Lender shall conform strictly to usury laws applicable to it. Accordingly, if
the transactions contemplated hereby would be usurious as to any Lender under
laws applicable to it (including the laws of the United States of America and
any state thereof or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Revolving Credit Notes or any other Obligations, it is agreed
as follows: (a) the aggregate of all consideration which constitutes interest
under law applicable to any Lender that is contracted for, taken, reserved,
charged or received by such Lender under any of the Loan Documents or agreements
or otherwise in connection with the Revolving Credit Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (b) in the event
that the maturity of the Revolving Credit Notes is accelerated by reason of an
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Lender may never include more than the maximum amount allowed by such applicable
law, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Obligations (or, to the extent that the
principal amount of the Obligations shall have been or would thereby be paid in
full, refunded by such Lender to the Borrower). All sums paid or agreed to be
paid to any Lender for the use, forbearance or detention of sums due hereunder
shall, to the extent permitted by law applicable to such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Obligations until
payment in full so that the rate or amount of interest on account of any
Obligations hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 9.19, and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 9.19. For purposes of this Section 9.19, "Highest Lawful
Rate” means, with respect to each Lender, the maximum nonusurious interest rate,
if any, that at any time or from time to time may be contracted for, taken,
reserved, charged or received on the Revolving Credit Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow. To the extent that Chapter 303 of the Texas Finance
Code is relevant for the purpose of determining the Highest Lawful Rate, such
Lender elects to determine the applicable rate ceiling under such Chapter by the
indicated weekly rate ceiling from time to time in effect.

Section 9.20 Entire Agreement. THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

Section 9.21 Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

Borrower:

ALON USA ENERGY, INC.

By: /s/ Shai Even
Name: Shai Even
Title: Vice President and Chief Financial Officer


Agent and Lender:

ISRAEL DISCOUNT BANK OF NEW YORK

By: /s/ Howard Weinberg
Name: Howard Weinberg
Title: Senior Vice President


By: /s/ Mali Golan
Name: Mali Golan
Title: AVP


Lender and Co-arranger:

BANK LEUMI USA

By: /s/ Yuval Talmy
Name: Yuval Talmy
Title: First Vice President


By: /s/ Michaela Klein
Name: Michaela Klein
Title: Senior Vice President


3